Exhibit 10.1

 

100 HAYDEN AVENUE

LEXINGTON, MASSACHUSETTS

 

Lease Dated May 22, 2008

 

THIS INSTRUMENT IS AN INDENTURE OF LEASE in which the Landlord and the Tenant
are the parties hereinafter named, and which relates to space in a certain
building (the “Building”) known as, and with an address at, 100 Hayden Avenue,
Lexington, Massachusetts.

 

The parties to this Indenture of Lease hereby agree with each other as follows:

 

ARTICLE I

Reference Data

 

1.1           Subjects Referred To

 

Each reference in this Lease to any of the following subjects shall be construed
to incorporate the data stated for that subject in this Article:

 

Landlord:

 

Mortimer B. Zuckerman and Edward H. Linde, Trustees of 92 Hayden Avenue Trust
under Declaration of Trust dated August 18, 1983, recorded with the Middlesex
South District Registry of Deeds in Book 15218, Page 425 as amended by
instrument dated October 30, 1997 recorded with said Registry in Book 27863,
Page 347, but not individually.

 

 

 

Landlord’s Original Address:

 

c/o Boston Properties Limited Partnership
Prudential Center
800 Boylston Street, Suite 1900
Boston, MA 02199-8103

 

 

 

Landlord’s Construction Representative:

 

Michael Schumacher

 

 

 

Tenant:

 

AMAG Pharmaceuticals, Inc., a Delaware corporation.

 

 

 

Tenant’s Original Address:

 

125 Cambridge Park Drive
Cambridge, Massachusetts 02140

 

--------------------------------------------------------------------------------


 

Tenant’s Construction Representative:

 

John Colorusso

 

 

 

Commencement Date:

 

The date of this Lease.

 

 

 

Rent Commencement Date:

 

February 1, 2009

 

 

 

Term (Sometimes Called the “Original Term”):

 

The period from the Commencement Date through August 31, 2016, unless extended
or sooner terminated as provided in this Lease.

 

 

 

Extension Options:

 

Two successive (2) periods of five (5) years each as provided in and on the
terms set forth in Section 8.20 hereof.

 

 

 

The Site:

 

That certain parcel of land known as and numbered 92-100 Hayden Avenue,
Lexington, Middlesex County, Massachusetts, being more particularly described in
Exhibit A attached hereto.

 

 

 

The Building:

 

The three (3) story Building on the Site known as and numbered 100 Hayden
Avenue, Lexington, Massachusetts.

 

 

 

The Additional Building:

 

The two (2) story Building on the Site known as and numbered 92 Hayden Avenue,
Lexington, Massachusetts.

 

 

 

The Buildings:

 

The Building and the Additional Building. The Buildings are herein identified.

 

 

 

The Complex:

 

The Building and the Additional Building together with all parking areas, the
Site and all improvements (including landscaping) thereon and thereto.

 

 

 

Tenant’s Space:

 

The entire Building (but excluding Landlord’s management office in the
Building), containing 55,924 square feet of rentable floor area as shown on the
floor plans annexed hereto as Exhibit D and incorporated herein by reference.

 

 

 

Number of Parking Spaces:

 

185 spaces in accordance with and subject to the

 

2

--------------------------------------------------------------------------------


 

 

 

provisions of Section 2.2.1 hereof.

 

 

 

Annual Fixed Rent:

 

(i) During the Original Term of this Lease at the following annual rates:

 

(a) For the period beginning on the “Commencement Date”
(hereinbefore defined) and expiring on the day immediately preceding the “Rent
Commencement Date” (also hereinbefore defined), there shall be no Annual Fixed
Rent payable;

 

(b) For the period beginning on the Rent Commencement Date and ending on the
last of the twelfth (12th) full calendar month following the Rent Commencement
Date, at the annual rate of $1,839,899.60 (being the product of (i) $32.90 and
(ii) the Rentable Floor Area of the Premises);

 

(c) For the period beginning on the first day of thirteenth (13th) full calendar
month following the Rent Commencement Date and expiring on the last day of the
twenty fourth (24th) full calendar month following the Premises Rent
Commencement Date, at the annual rate of $1,895,823.60 (being the product of
(i) $33.90 and the (ii) Rentable Floor Area of the Premises);

 

(d) For the period beginning on the first day of the twenty fifth (25th) full
calendar month following the Rent Commencement Date and ending on the last day
of the thirty sixth (36th) full calendar month following the Rent Commencement
Date, at the annual rate of $1,951,747.60 (begin the product of (i) $34.90 and
(ii) Rentable Floor Area of the Premises);

 

(e) For the period beginning on the first day of the thirty seventh (37th) full
calendar month following the Rent Commencement Date and ending on the last day
of the forty eighth (48th) full calendar month following the Rent Commencement
Date, at the annual rate of

 

3

--------------------------------------------------------------------------------


 

 

 

$2,007,671.60 (being the product of (i) $35.90 and (ii) the Rentable Floor Area
of the Premises);

 

(f) For the period beginning on the first day of the forty-ninth (49th) full
calendar month following the Rent Commencement Date and ending on the last day
of the sixtieth (60th) full calendar month following the Rent Commencement Date,
at the annual rate of $2,063,595.60 (being the product of (i) $36.90 and
(ii) the Rentable Floor Area of the Premises);

 

(g) For the period beginning on the first day of the sixty-first (61st) full
calendar month following the Rent Commencement Date and ending on the last day
of the seventy-second (72nd) full calendar month following the Rent Commencement
Date, at the annual rate of $2,119,519.60 (being the product of (i) $37.90 and
(ii) the Rentable Floor Area of the Premises; and

 

(h) For the period beginning on the first day of the seventy-third (73rd) full
calendar month following the Rent Commencement Date and ending on the last day
of the eighty fourth (84th) full calendar month following the Rent Commencement
Date, at the annual rate of $2,175,443.60.00 (being the product of (i) $38.90
and (ii) the Rentable Floor Area of the Premises).

 

(i) For the period beginning on the first day of the eighty fifth (85th) full
calendar month following the Rent Commencement Date and ending on the last day
of the Original Term, at the annual rate of $2,343,215.60 (being the product of
(i) $41.90 and (ii) the Rentable Floor Area of the Premises.

 

(ii) During the extension option periods (if exercised), as determined pursuant
to Section 8.20.

 

4

--------------------------------------------------------------------------------


 

Base Operating Expenses:

 

Landlord’s Operating Expenses (as hereinafter defined in Section 2.6) for
calendar year 2009, being January 1, 2009 through December 31, 2009.

 

 

 

Base Taxes:

 

Landlord’s Tax Expenses (as hereinafter defined in Section 2.7) for fiscal tax
year 2009, being July 1, 2008 through June 30, 2009.

 

 

 

Tenant Electricity:

 

As provided in Section 2.8 hereof.

 

 

 

Additional Rent:

 

All charges and other sums payable by Tenant as set forth in this Lease, in
addition to Annual Fixed Rent.

 

 

 

Rentable Floor Area of Tenant’s Space (Sometimes also called “Rentable Floor
Area of the Premises”):

 

55,924 square feet.

 

 

 

Total Rentable Floor Area of the Building:

 

55,924 square feet.

 

 

 

Total Rentable Floor Area of the Additional Building:

 

31,100 square feet.

 

 

 

Total Rentable Floor Area of the Buildings:

 

87,024 square feet.

 

 

 

Permitted Use:

 

General office purposes, and as ancillary thereto (but not as primary uses)
other uses customarily accessory to and consistent with general office purposes
as from time to time permitted as of right by the Zoning By-Law of the Town of
Lexington.

 

 

 

Initial Minimum Limits of Tenant’s Commercial General Liability Insurance:

 

$5,000,000.00 per occurrence, subject to the requirements of Sections 5.7
through 5.7.11.

 

 

 

Brokers:

 

Jones Lang LaSalle
One Post Office Square
Boston, Massachusetts 02109

 

5

--------------------------------------------------------------------------------


 

 

 

and

 

 

 

 

 

Cushman and Wakefield
125 Summer Street
15th Floor
Boston, Massachusetts 02110

 

 

 

Security Deposit:

 

$459,975.00, subject to the terms and provisions of Section 8.21 below.

 

1.2           Exhibits

 

There are incorporated as part of this Lease:

 

 

 

 

Exhibit A

—

 

Description of Site

 

 

 

 

Exhibit A-1

—

 

Parking Plan

 

 

 

 

Exhibit B

—

 

Tenant Plan and Working Drawing Requirements

 

 

 

 

Exhibit C

—

 

Landlord’s Services

 

 

 

 

Exhibit D

—

 

Floor Plans

 

 

 

 

Exhibit E

—

 

List of Remaining Cafeteria and Data Room Equipment

 

 

 

 

Exhibit F

—

 

Form of Lien Waivers

 

 

 

 

Exhibit G

—

 

Form of Letter of Credit

 

 

 

 

Exhibit H

—

 

Broker Determination

 

 

 

 

Exhibit I

—

 

Form of Tenant’s Insurance Certificate(s)

 

1.3           Table of Articles and Sections

 

ARTICLE I

 

1

 

Reference Data

1

 

1.1

Subjects Referred To

1

 

1.2

Exhibits

6

 

1.3

Table of Articles and Sections

6

 

 

 

 

ARTICLE II

 

8

 

The Buildings, Premises, Term and Rent

8

 

2.1

The Premises

8

 

6

--------------------------------------------------------------------------------


 

 

2.2

Rights to Use Common Facilities

9

 

2.3

Landlord’s Reservations

10

 

2.4

Habendum

10

 

2.5

Fixed Rent Payments

10

 

2.6

Operating Expenses

11

 

2.7

Real Estate Taxes

18

 

2.8

Tenant Electricity

20

 

 

 

 

ARTICLE III

 

21

 

Condition of Premises; Alterations

21

 

 

 

 

ARTICLE IV

 

26

 

Landlord’s Covenants; Interruptions and Delays

26

 

4.1

Landlord Covenants

26

 

4.2

Interruptions and Delays in Services and Repairs, etc.

26

 

4.3

Landlord’s Indemnity

27

 

4.4

Landlord’s Insurance

29

 

4.5

Hazardous Materials

30

 

4.6

Compliance with Law

31

 

4.7

Furniture Removal

31

 

4.8

Cafeteria Operations

31

 

 

 

 

ARTICLE V

 

32

 

Tenant’s Covenants

32

 

5.1

Payments

32

 

5.2

Repair and Yield Up

32

 

5.3

Use

33

 

5.4

Obstructions; Items Visible From Exterior; Rules and Regulations

34

 

5.5

Safety Appliances

34

 

5.6

Assignment; Sublease

34

 

5.7

Tenant’s Indemnity, Insurance And Related Matters

42

 

5.8

Waiver of Subrogation

49

 

5.9

Right of Entry

49

 

  5.10

Floor Load; Prevention of Vibration and Noise

50

 

  5.11

Personal Property Taxes

50

 

  5.12

Compliance with Laws

50

 

  5.13

Payment of Litigation Expenses

50

 

  5.14

Alterations

51

 

  5.15

Vendors

53

 

  5.16

Patriot Act

53

 

 

 

 

ARTICLE VI

 

54

 

Casualty and Taking

54

 

6.1

Damage Resulting from Casualty

54

 

6.2

Uninsured Casualty

56

 

7

--------------------------------------------------------------------------------


 

 

6.3

Rights of Termination for Taking

56

 

6.4

Award

57

 

 

 

 

ARTICLE VII

 

57

 

Default

57

 

7.1

Tenant’s Default

57

 

7.2

Landlord’s Default

61

 

 

 

 

ARTICLE VIII

 

62

 

Miscellaneous

62

 

8.1

Extra Hazardous Use

62

 

8.2

Waiver

62

 

8.3

Cumulative Remedies

62

 

8.4

Quiet Enjoyment

63

 

8.5

Notice to Mortgagee and Ground Lessor

64

 

8.6

Assignment of Rents

64

 

8.7

Surrender

65

 

8.8

Brokerage

65

 

8.9

Invalidity of Particular Provisions

65

 

  8.10

Provisions Binding, etc.

66

 

  8.11

Recording; Confidentiality

66

 

  8.12

Notices

66

 

  8.13

When Lease Becomes Binding

67

 

  8.14

Section Headings

67

 

  8.15

Rights of Mortgagee

68

 

  8.16

Status Reports and Financial Statements

68

 

  8.17

Self-Help

69

 

  8.18

Holding Over

70

 

  8.19

Extension Options

71

 

  8.20

Security Deposit

72

 

  8.21

Late Payment

75

 

  8.22

Tenant’s Payments

75

 

  8.23

Waiver of Trial by Jury

76

 

  8.24

Tenant’s Signage

76

 

  8.25

Governing Law

77

 

  8.26

Rooftop Rights

77

 

ARTICLE II

 

The Buildings, Premises, Term and Rent

 

2.1           The Premises

 

Landlord hereby demises and leases to Tenant, and Tenant hereby hires and
accepts from Landlord, Tenant’s Space in the Building excluding the roof (but
subject to Tenant’s

 

8

--------------------------------------------------------------------------------


 

rights under Section 8.27 hereof), and if Tenant’s Space is less than the entire
Building excluding exterior faces of exterior walls, the common stairways and
stairwells, elevators and elevator wells, fan rooms, electric and telephone
closets, janitor closets, and pipes, ducts, conduits, wires and appurtenant
fixtures serving exclusively or in common other parts of the Building and if
Tenant’s Space includes less than the entire rentable area of any floor,
excluding the common corridors, elevator lobbies and toilets located on such
floor.

 

Tenant’s Space with such exclusions is hereinafter referred to as the
“Premises.” The term “Building” means the Building identified on the first page,
and which is the subject of this Lease and being one of the two (2) Buildings
erected on the Site by the Landlord; the term “Site” means all, and also any
part of the Land described in Exhibit A, plus any additions or reductions
thereto resulting from the change of any abutting street line and all parking
areas and structures. The term “Property” means the two (2) Buildings and the
Site.

 

2.2           Rights to Use Common Facilities

 

Subject to Landlord’s right to change or alter any of the following in
Landlord’s discretion as herein provided, Tenant shall have, as appurtenant to
the Premises, the non- exclusive right to use in common with others, subject to
reasonable rules of general applicability to tenants of the Complex from time to
time made by Landlord of which Tenant is given notice common walkways and
driveways necessary for access to the Building.

 

2.2.1        Tenant’s Parking

 

In addition, Tenant shall have the exclusive right, as appurtenant to the
Premises, to use, without additional charge, the portion of the parking area
shown on the Parking Plan as “100 Hayden Parking Area”.  The Number of Parking
Spaces (referred to in Section 1.1) for the parking of employee automobiles and
other passenger vehicles (and the occasional parking of delivery vans) not
longer than thirty (30) feet and no more than two such delivery vans at any one
time, provided, however, that Tenant shall be responsible for moving such
delivery vans in order for Landlord to perform snow plowing and parking lot
maintenance; and provided further that Landlord shall not be obligated to
furnish stalls or spaces in any parking area specifically designated for
Tenant’s use. In the event that the Rentable Floor Area of the Premises
decreases at any time during the Lease Term, the Number of Parking Spaces
provided to Tenant hereunder shall be reduced proportionately.  In no event
shall Tenant have any right to use parking spaces in the portion of the parking
area shown on the Parking Plan as “92 Hayden Parking Area”.  Tenant covenants
and agrees that it and all persons claiming by, through and under it, shall at
all times abide by all reasonable rules and regulations promulgated by Landlord
by notice to Tenant with respect to the use of the parking areas on the Site. 
The parking privileges granted herein are non-transferable

 

9

--------------------------------------------------------------------------------


 

except to a permitted assignee or subtenant as provided in Section 5.6 through
Section 5.6.5.  Further, Landlord assumes no responsibility whatsoever for loss
or damage due to fire, theft or otherwise to any automobile(s) parked on the
Site or to any personal property therein, however caused, and Tenant covenants
and agrees, upon request from Landlord from time to time, to notify its
officers, employees, agents and invitees of such limitation of liability. Tenant
acknowledges and agrees that a license only is hereby granted, and no bailment
is intended or shall be created.

 

2.3           Landlord’s Reservations

 

In the event that Tenant’s Space is less than the entire Building, Landlord
reserves the right from time to time, without unreasonable interference with
Tenant’s use: (a) to install, use, maintain, repair, replace and relocate for
service to the Premises and other parts of the Building, or either, pipes,
ducts, conduits, wires and appurtenant fixtures, wherever located in the
Premises or Building, and (b) to alter or relocate any other common facility,
provided that substitutions are substantially equivalent or better.
Installations, replacements and relocations referred to in clause (a) above
shall be located so far as practicable in the central core area of the Building,
above ceiling surfaces, below floor surfaces or within perimeter walls of the
Premises.  Any non-emergency work performed pursuant to this Section 2.3 shall
be performed at such times and in such a manner so as to minimize interference
with Tenant’s operations in the Premises.  Any non-emergency work shall be
performed only after reasonable advance notice to Tenant.

 

2.4           Habendum

 

Tenant shall have and hold the Premises for a period commencing on the date of
this Lease (the “Commencement Date”), and continuing for the Term unless sooner
terminated as provided in Article VI or Article VII or unless extended as
provided in Section 8.20.

 

2.5           Fixed Rent Payments

 

Tenant agrees to pay to Landlord, or as directed by Landlord, at Landlord’s
Original Address specified in Section 1.1 hereof, or at such other place as
Landlord shall from time to time designate by notice, (1) on the Rent
Commencement Date (defined in Section 1.1 hereof) and thereafter monthly, in
advance, on the first day of each and every calendar month during the Original
Term, a sum equal to one twelfth (1/12th) of the Annual Fixed Rent (sometimes
hereinafter referred to as “fixed rent”) and (2) on the first day of each and
every calendar month during each extension option period (if exercised), a sum
equal to (a) one twelfth (1/12th) of the annual fixed rent as determined in
Section 8.20 for the applicable extension option period. Until notice of some
other designation is given, fixed rent and all other charges for which provision
is herein made shall be paid by remittance to or for the order of Boston
Properties Limited Partnership either (i) by mail to P.O. Box 3557, Boston,
Massachusetts 02241-3557, (ii) by wire transfer to Bank of

 

10

--------------------------------------------------------------------------------


 

America in Dallas, Texas, Bank Routing Number 0260-0959-3 or (iii) by ACH
transfer to Bank of America in Dallas, Texas, Bank Routing Number 111 000 012,
and in the case of (ii) or (iii) referencing Account Number 3756454460, Account
Name of Boston Properties, LP, Tenant’s name and the Property address. All
remittances received by Boston Properties Limited Partnership, as Agents as
aforesaid, or by any subsequently designated recipient, shall be treated as
payment to Landlord.

 

Annual Fixed Rent for any partial month shall be paid by Tenant to Landlord at
such rate on a pro rata basis, and, if the Rent Commencement Date is a day other
than the first day of a calendar month, the first payment of Annual Fixed Rent
which Tenant shall make to Landlord shall be a payment equal to a proportionate
part of such monthly Annual Fixed Rent for the partial month from the Rent
Commencement Date to the first day of the succeeding calendar month.

 

Additional Rent payable by Tenant on a monthly basis, as hereinafter provided,
likewise shall be prorated, and the first payment on account thereof shall be
determined in similar fashion but shall commence on the Commencement Date; and
other provisions of this Lease calling for monthly payments shall be read as
incorporating this undertaking by Tenant.

 

Notwithstanding that the payment of Annual Fixed Rent payable by Tenant to
Landlord shall not commence until the Rent Commencement Date, Tenant shall be
subject to, and shall comply with, all other provisions of this Lease as and at
the times provided in this Lease.

 

The Annual Fixed Rent and all other charges for which provision is herein made
shall be paid by Tenant to Landlord, without offset, deduction or abatement
except as otherwise specifically set forth in this Lease.

 

Notwithstanding anything contained herein or in Section 1.1 to the contrary, it
is understood and agreed that in the event that this Lease is terminated by
reason an Event of Default during the first thirty (30) months of the Term,
Annual Fixed Rent for the period commencing on the Commencement Date and ending
on the last day of the free rent period shall immediately become due and payable
in the amount of $766,624.83. Tenant shall within ten (10) days after demand
therefor pay Landlord any amounts necessary so that the total Annual Fixed Rent
for such period shall equal $766,624.83 as aforesaid (taking into account any
amounts previously paid by Tenant as Annual Fixed Rent during such period).

 

2.6           Operating Expenses

 

“Landlord’s Operating Expenses” means reasonable, out of pocket the cost of
operation of the Building and the Site which shall exclude costs of special
services rendered to tenants (including Tenant) for which a separate charge is
made, but shall include, without limitation, the following: premiums for
insurance carried with respect to the Building and

 

11

--------------------------------------------------------------------------------


 

the Site (including, without limitation, liability insurance, insurance against
loss in case of fire or casualty and insurance of monthly installments of fixed
rent and any Additional Rent which may be due under this Lease and other leases
of space in the Building for not more than 12 months in the case of both fixed
rent and Additional Rent and if there be any first mortgage of the Property,
including such insurance as may be required by the holder of such first
mortgage); compensation and all fringe benefits, worker’s compensation insurance
premiums and payroll taxes paid to, for or with respect to all persons engaged
in the managing, operating, maintaining or cleaning of the Building or Site,
water, sewer, electric, gas, oil and telephone charges including utilities
charges for parking lot lighting (excluding utility charges separately
chargeable to tenants for additional or special services); cost of building and
cleaning supplies and equipment; cost of maintenance, cleaning and repairs
(other than repairs not properly chargeable against income or reimbursed from
contractors under guarantees); cost of snow removal and care of landscaping;
payments under service contracts with independent contractors; management fees
at reasonable rates consistent with the type of occupancy and the service
rendered; costs of maintaining a regional property management office in
connection with the operation, management and maintenance of the Building
(sometimes called the “Regional Property Management Charge”); and all other
reasonable and necessary expenses paid in connection with the operation,
cleaning and maintenance of the Building and the Site and properly chargeable
against income, provided, however, there shall be included (a) depreciation for
capital expenditures made by Landlord during the Lease Term, but only to the
extent the same are incurred either (i) to reduce Landlord’s Operating Expenses
if Landlord shall have reasonably determined that the annual reduction in
Landlord’s Operating Expenses shall exceed depreciation therefor or (ii) to
comply with applicable laws, rules, regulations, requirements, statutes,
ordinances, by-laws and court decisions of all public authorities which are now
or hereafter in force (the capital expenditures described in subsections (i) and
(ii) being hereinafter referred to as “Permitted Capital Expenditures”); plus
(b) in the case of both (i) and (ii) an interest factor, reasonably determined
by Landlord, as being the interest rate then charged for long term mortgages by
institutional lenders on like properties within the locality in which the
Building is located; depreciation in the case of both (i) and (ii) shall be
determined by dividing the original cost of such capital expenditure by the
number of years of useful life of the capital item acquired and the useful life
shall be reasonably determined by Landlord in accordance with generally accepted
accounting principles and practices in effect at the time of acquisition of the
capital item.

 

Notwithstanding the foregoing provisions, the following shall be excluded from
Landlord’s Operating Expenses:

 

(1)           Leasing fees or commissions, advertising and promotional expenses,
legal fees, the cost of tenant improvements, build out allowances, moving
expenses, and other concessions and expenses incurred in connection with leasing
spacing in the Building;

 

(2)           Interest on indebtedness, debt amortization, ground rent, and
refinancing costs for

 

12

--------------------------------------------------------------------------------


 

any mortgage or ground lease of the Building, the Complex, or any portion of
either of them;

 

(3)           If the Building shall become a multi-tenant building (i.e., the
Building is occupied by two (2) or more tenants, each under a direct lease with
Landlord), costs incurred in performing work or furnishing services for any
tenant (including Tenant), to the extent that such work or services is in excess
of any work or service Landlord is obligated to provide Tenant under this Lease
without additional charge.  However, as between Landlord and Tenant, the
provisions of Section 4.1.2 shall apply in the case of additional services
requested by Tenant to be performed by Landlord;

 

(4)           The cost of any item or service to the extent to which Landlord is
reimbursed or compensated by insurance, any tenant, or any third party;

 

(5)           The cost of repairs or replacements incurred by reason of fire or
other casualty or condemnation other than costs not in excess of the deductible
on any insurance maintained by Landlord which provides a recovery for such
repair or replacement, which deductible shall be as reasonably determined by
Landlord;

 

(6)           Any advertising, promotional or marketing expenses for the
Building;

 

(7)           With the exception of the management fee described in the first
paragraph of this Section 2.6 and an allocable portion of the property
management office costs and expenses of Landlord or Boston Properties, the cost
of any service or materials provided by any party related to Landlord, to the
extent such costs exceed the reasonable cost for such service or materials
absent such relationship in buildings similar to the Buildings in the vicinity
of the Buildings (if, in any calendar year, the percentage of revenues used to
calculate the management fee shall be greater than the percentage used to
calculate the management fee included in Base Operating Expenses, then Base
Operating Expenses shall be adjusted and shall be in effect from the year in
which the management fee percentage is increased and shall be the management fee
that would have been payable, and calculated on the rental income, for calendar
year 2009 as if such higher percentage were then in effect.);

 

(8)           Penalties and interest for late payment of any obligations of
Landlord, including, without limitation, taxes, insurance, equipment leases and
other past due amounts, provided that Tenant pays Operating Costs and real
estate taxes timely as and when due;

 

(9)           Salaries or other compensation paid to employees above the grade
of Regional Property Manager except that if any such employee performs a service
which would have been performed by an outside consultant, the compensation paid
to such employee for performing such service shall be included in Operating

 

13

--------------------------------------------------------------------------------


 

Expenses for the Building to the extent only that the cost of such service does
not exceed the costs of such service had such service been performed by an
outside consultant.  Further, if and to the extent an employee performs services
at the Building and other properties, such employee’s labor costs shall be
reasonably allocated and only the portion reasonably allocable to the Building
shall be included in Landlord’s Operating Expenses (Nothing contained herein
shall affect Landlord’s right to collect the management fee specifically
provided for above.);

 

(10)         Cost of purchasing or installing sculpture, paintings or other
objects of art;

 

(11)         Cost of repairs, replacements, alterations or improvements
necessary to make the Building comply with applicable law in effect as of the
date of this Lease;

 

(12)         Legal fees or other expenses incurred in connection with
negotiating and enforcing leases with tenants in the Complex;

 

(13)         Depreciation, except that “Permitted Capital Expenditures” (as
hereinbefore defined) and interest and amortization thereon, which shall include
payments for rented equipment to the extent that such rented equipment would, if
purchased, constitute a Permitted Capital Expenditure or would be used in
performing the work which constitutes a Permitted Capital Expenditure , shall be
included in Operating Expenses;

 

(14)         All costs and expenses of any special events (e.g. receptions,
concerts); provided, however, that Tenant shall pay the entire costs and
expenses of any special events run by Tenant;

 

(15)         All legal, architectural, engineering, accounting and other
professional fees; provided, however, that, subject to the provisions of item 1
above, legal, architectural, engineering, accounting and other professional fees
and costs incurred in connection with the management, operation, maintenance,
repair and replacement of the Complex shall be included in Operating Expenses;

 

(16)         All costs and expenses attributable to any hazardous wastes,
substances, or materials existing as of the date of this Lease (but not any
which subsequently arise, other than by reason of the acts or omissions of
Landlord, its agents, contractors, or employees) and/or any testing,
investigation, reporting, management, maintenance, remediation, or removal
thereof; provided, however, Tenant shall be solely responsible for all such
costs and expenses for all hazardous wastes, substances and materials resulting
from, or caused by Tenant or its contractors, subcontractors, agents, employees
or invitees and the cost of testing, investigation, reporting, management,
maintenance, remediation and removal thereof. However, there shall be included
in Operating Expenses the cost of Landlord’s routine annual or other periodic
hazardous material or similar inspection of the buildings, the cost of which
incurred during the Base Year shall also be included in Base Operating Expenses
(and Landlord agrees that Base

 

14

--------------------------------------------------------------------------------


 

Operating Expenses shall include an amount equal to the cost of such annual
inspection, whether or not an annual inspection is actually performed during
calendar year 2009);

 

(17)         All charitable or political contributions;

 

(18)         Reserves, provided, however, amounts actually expended in
maintaining, repairing and operating the Property shall be included in Operating
Expenses;

 

(19)         Costs incurred with respect to the Additional Building or any other
building that may from time to time exist on the Site (a “Future Building”);
provided, however, that any costs relating to the common areas of the Site)
shall be reasonably allocated among the Building, the Additional Building and
any Future Building;

 

(20)         All costs and expenses arising out of (i) any violation of law or
legal requirement by Landlord, (ii) any violation or breach of any lease of
space in the Building, or (iii) any other breach of contract by Landlord;

 

(21)         All general corporate overhead of Landlord or any its agents or
affiliates; and

 

(22)         Any management fee other than the management fee and the Regional
Property Management Charge set forth in the first paragraph of this Section 2.6;
provided, however, that if Tenant requests Landlord or its managing agent to
perform work for Tenant beyond that which is covered by this Section 2.6, the
same shall be done on a work order basis for which Landlord shall have the right
to charge Tenant for Landlord’s performing same.

 

In addition to the foregoing, if in any calendar year after 2009 Landlord shall
provide a service that was not provided in 2009, then Base Operating Expenses
shall be adjusted to include the reasonable estimate of the cost of providing
such services in calendar year 2009. Further, if in any calendar year after
2009, Landlord with Tenant’s consent shall cease to provide a service that was
provided in 2009, then Base Operating Expenses shall be adjusted to exclude the
cost of providing such services in calendar year 2009.

 

“Operating Expenses Allocable to the Premises” shall mean (a) the same
proportion of Landlord’s Operating Expenses for and pertaining to the Building
as the Rentable Floor Area of Tenant’s Space bears to 100% of the Total Rentable
Floor Area of the Building plus (b) the same proportion of Landlord’s Operating
Expenses for and pertaining to the Site as the Rentable Floor Area of Tenant’s
Space bears to 100% of the Total Rentable Floor Area of the Buildings.

 

“Base Operating Expenses” is hereinbefore defined in Section 1.1.  Base
Operating Expenses shall not include (i) market wide cost increases due to
extraordinary circumstances, including but not limited to Force Majeure (as
defined in Section 6.1), conservation surcharges, boycotts, strikes, embargoes
or shortages (“Temporary Cost

 

15

--------------------------------------------------------------------------------


 

Increase”); provided, however, that if any item(s) of Temporary Cost Increases
shall continue uninterrupted beyond calendar year 2009, then the amount of such
Temporary Cost Increase excluded from Base Operating Expenses with respect to
such item(s) shall also be excluded from Landlord’s Operating Expenses for and
with respect to any such calendar year during which such Temporary Cost Increase
continues and (ii) the cost of any Permitted Capital Expenditures; provided,
however, that any Permitted Capital Expenditures excluded from Base Operating
Expenses shall not be included in Landlord’s Operating Expenses in any
subsequent year.

 

“Base Operating Expenses Allocable to the Premises” means (i) the same
proportion of Base Operating Expenses for and pertaining to the Building as the
Rentable Floor Area of Tenant’s Space bears to 100% of the Rentable Floor Area
of the Building plus (ii) the same proportion of Base Operating Expenses for and
pertaining to the Site as the Rentable Floor Area of Tenant’s Space bears to
100% of the Rentable Floor Area of the Buildings.

 

If with respect to any calendar year falling within the Term, or fraction of a
calendar year falling within the Term at the beginning or end thereof, the
Operating Expenses Allocable to the Premises for a full calendar year exceed
Base Operating Expenses Allocable to the Premises, or for any such fraction of a
calendar year exceed the corresponding fraction of Base Operating Expenses
Allocable to the Premises then, Tenant shall pay to Landlord, as Additional
Rent, the amount of such excess. Such payments shall be made at the times and in
the manner hereinafter provided in this Section 2.6 (the Base Operating Expenses
Allocable to the Premises do not include the tenant electricity to be paid by
Tenant at the time of payment of Annual Fixed Rent, separate provision being
made in Section 2.8 of this Lease for Tenant’s electricity costs for the
Premises).

 

Not later than one hundred and twenty (120) days after the end of the first
calendar year or fraction thereof ending December 31 and of each succeeding
calendar year during the Term or fraction thereof at the end of the Term,
Landlord shall render Tenant a statement in reasonable detail and according to
usual accounting practices certified by a representative of Landlord, showing
for the preceding calendar year or fraction thereof, as the case may be,
Landlord’s Operating Expenses and Operating Expenses Allocable to the Premises
(the “Annual Statement”). The Annual Statement shall also show for the preceding
year or fraction thereof as the case may be the amounts of operating expenses
already paid by Tenant as Additional Rent, and the amount of operating expenses
remaining due from, or overpaid by, Tenant for the year or other period covered
by such statement. Within thirty (30) days after the date of delivery of such
statement, Tenant shall pay to Landlord the balance of the amounts, if any,
required to be paid pursuant to the above provisions of this Section 2.6 with
respect to the preceding year or fraction thereof, or Landlord shall credit any
amounts due from it to Tenant pursuant to the above provisions of this
Section 2.6 against (i) monthly installments of fixed rent next thereafter
coming due or (ii) any sums then due from Tenant to Landlord under this Lease
(or refund such portion of the overpayment as aforesaid if the Term has ended,
net of any sums then due from Tenant to Landlord).

 

16

--------------------------------------------------------------------------------


 

In addition, Tenant shall make payments monthly on account of Tenant’s share of
increases in Landlord’s Operating Expenses anticipated for the then current year
at the time and in the fashion herein provided for the payment of fixed rent.
The amount to be paid to Landlord shall be an amount reasonably estimated
annually by Landlord to be sufficient to cover, in the aggregate, a sum equal to
Tenant’s share of such increases in operating expenses for each calendar year
during the Term.

 

Notwithstanding the foregoing, in determining the amount of Landlord’s Operating
Expenses for any calendar year or portion thereof falling within the Lease Term,
if less than ninety-five percent (95%) of the Total Rentable Floor Area of the
Building shall have been occupied by tenants at any time during the period in
question, then those components of Landlord’s Operating Expenses that vary based
on occupancy for such period shall be adjusted to equal the amount such
components of Landlord’s Operating Expenses would have been for such period had
occupancy been ninety-five percent (95%) throughout such period.

 

Subject to the provisions of this paragraph and provided that no Event of
Default then exists, Tenant shall have the right, at Tenant’s cost and expense,
to examine all documentation and calculations prepared in the determination of
Operating Expenses Allocable to the Premises:

 

(1)              Such documentation and calculation shall be made available to
Tenant at the office (located in the Eastern continental United States) where
Landlord keeps such records, during normal business hours within thirty (30)
days after Landlord receives a written request from Tenant to make such
examination.

 

(2)              Tenant shall have the right to make such examination no more
than once in respect of any period in which Landlord has given Tenant a
statement of the actual amount of Landlord’s Operating Expenses.

 

(3)              Any request for examination in respect of any Operating Year
may be made no more than one hundred eighty (180) days after Landlord delivers
the Annual Statement with respect to such period and such examination shall be
completed within ninety (90) days after it is commenced, time being of the
essence in respect of both periods.

 

(4)              Such examination may be made only by (i) an independent
certified public accounting firm, or (ii) a qualified real estate professional
or firm approved by Landlord, which approval shall not be unreasonably withheld.
Without limiting Landlord’s approval rights, Landlord may withhold its approval
of any examiner of Tenant who is being paid by Tenant on a contingent fee basis.

 

17

--------------------------------------------------------------------------------


 

(5)              As a condition to performing any such examination, Tenant and
its examiners shall be required to execute and deliver to Landlord a
commercially reasonable agreement pursuant to which Tenant and its examiners
agree to keep confidential any information which either of them discovers about
Landlord or the Building in connection with such examination, subject only to
those exceptions customarily found in such agreements. Without limiting the
foregoing, such examiners shall be required to agree that they will not
represent any other tenant in the Building or in the other buildings on the
Site.

 

2.7           Real Estate Taxes

 

If with respect to any full Tax Year or fraction of a Tax Year falling within
the Term, Landlord’s Tax Expenses Allocable to the Premises as hereinafter
defined for a full Tax Year exceed Base Taxes Allocable to the Premises, or for
any such fraction of a Tax Year exceed the corresponding fraction of Base Taxes
Allocable to the Premises then, on or before the thirtieth (30th) day following
receipt by Tenant of the certified statement referred to below in this
Section 2.7, then Tenant shall pay to Landlord, as Additional Rent, the amount
of such excess. Not later than ninety (90) days after Landlord’s Tax Expenses
Allocable to the Premises are determined for the first such Tax Year or fraction
thereof and for each succeeding Tax Year or fraction thereof during the Term,
Landlord shall render Tenant a statement in reasonable detail certified by a
representative of Landlord showing for the preceding year or fraction thereof,
as the case may be, real estate taxes on the Building and the Site and
abatements and refunds of any taxes and assessments. Expenditures for legal fees
and for other expenses incurred in seeking the tax refund or abatement may be
charged against the tax refund or abatement before the adjustments are made for
the Tax Year. Said statement to be rendered to Tenant shall also show for the
preceding Tax Year or fraction thereof as the case may be the amounts of real
estate taxes already paid by Tenant as Additional Rent, and the amount of real
estate taxes remaining due from, or overpaid by, Tenant for the year or other
period covered by the statement. Within thirty (30) days after the date of
delivery of the foregoing statement, Tenant shall pay to Landlord the balance of
the amounts, if any, required to be paid pursuant to the above provisions of
this Section 2.7 with respect to the preceding Tax Year or fraction thereof, or
Landlord shall credit any amounts due from it to Tenant pursuant to the
provisions of this Section 2.7 against (i) monthly installments of fixed rent
next thereafter coming due or (ii) any sums then due from Tenant to Landlord
under this Lease (or refund such portion of the over-payment as aforesaid if the
Term has ended, net of any sums then due from Tenant to Landlord).

 

In addition, payments by Tenant on account of increases in real estate taxes
anticipated for the then current year shall be made monthly at the time and in
the fashion herein provided for the payment of fixed rent. The amount so to be
paid to Landlord shall be an amount reasonably estimated by Landlord to be
sufficient to provide Landlord, in the aggregate, a sum equal to Tenant’s share
of such increases, at least ten (10) days before the day on which such payments
by Landlord would become delinquent.

 

18

--------------------------------------------------------------------------------


 

To the extent that real estate taxes shall be payable to the taxing authority in
installments with respect to periods less than a Tax Year, the foregoing
statement shall be rendered and payments made on account of such installments.

 

Terms used herein are defined as follows:

 

(i)            “Tax Year” means the twelve-month period beginning July 1 each
year during the Term or if the appropriate governmental tax fiscal period shall
begin on any date other than July 1, such other date.

 

(ii)           “Landlord’s Tax Expenses Allocable to the Premises” shall mean
(a) the same proportion of Landlord’s Tax Expenses for and pertaining to the
Building as the Rentable Floor Area of Tenant’s Space bears to 100% of the Total
Rentable Floor Area of the Building plus (b) the same proportion of Landlord’s
Tax Expenses for and pertaining to the Site as the Rentable Floor Area of
Tenant’s Space bears to 100% of the Total Rentable Floor Area of the Buildings.

 

(iii)          “Landlord’s Tax Expenses” with respect to any Tax Year means the
aggregate real estate taxes on the Building and Site with respect to that Tax
Year, reduced by any abatement receipts with respect to that Tax Year.

 

(iv)          “Base Taxes” is hereinbefore defined in Section 1.1.

 

(v)           “Base Taxes Allocable to the Premises” means (i) the same
proportion of Base Taxes for and pertaining to the Building as the Rentable
Floor Area of Tenant’s Space bears to 100% of the Total Rentable Floor Area of
the Building, plus (ii) the same proportion of Base Taxes for and pertaining to
the Site as the Rentable Floor Area of Tenant’s Space bears to 100% of the Total
Rentable Floor Area of the Buildings.

 

(vi)          “Real estate taxes” means all taxes and special assessments of
every kind and nature and user fees and other like fees assessed by any
governmental authority on the Building or Site which the Landlord shall become
obligated to pay because of or in connection with the ownership, leasing and
operation of the Site, the Building and the Property and reasonable expenses of
and fees for any formal or informal proceedings for negotiation or abatement of
taxes (collectively, “Abatement Expenses”), which Abatement Expenses shall be
excluded from Base Taxes.  The amount of special taxes or special assessments to
be included shall be limited to the amount of the installment (plus any
interest, other than penalty interest, payable thereon) of such special tax or
special assessment required to be paid during the year in respect of which such
taxes are being

 

19

--------------------------------------------------------------------------------


 

determined, calculated as if Landlord had elected to pay such special taxes or
assessments over the longest period allowed by law (whether or not Landlord
actually so elects). There shall be excluded from such taxes all income, estate,
succession, inheritance, franchise and transfer taxes, and, provided that Tenant
has timely paid all amounts due from Tenant under this Section 2.7, any fees,
penalties, or interest payable on account of the late payment of any real estate
taxes.  If at any time during the Term the present system of ad valorem taxation
of real property shall be changed so that in lieu of the whole or any part of
the ad valorem tax on real property there shall be assessed on Landlord a
capital levy or other tax on the gross rents received with respect to the Site
or Building or Property, or a federal, state, county, municipal, or other local
income, franchise, excise or similar tax, assessment, levy or charge distinct
from any now in effect in the jurisdiction in which the Property is located)
measured by or based, in whole or in part, upon any such gross rents, then any
and all of such taxes, assessments, levies or charges, to the extent so measured
or based, shall be deemed to be included within the term “real estate taxes” but
only to the extent that the same would be payable if the Site and Buildings were
the only property of Landlord.

 

(vii)         If during the Lease Term the Tax Year is changed by applicable law
to less than a full 12-month period, the Base Taxes and Base Taxes Allocable to
the Premises shall each be proportionately reduced.

 

(viii)        If Landlord shall receive any refund of any real estate taxes of
which Tenant has paid a portion pursuant to this Section 2.7, then, out of any
balance remaining after deducting Landlord’s reasonable expenses incurred in
obtaining such refund, Landlord shall pay or credit to Tenant its proportionate
share of said balance, prorated as set forth above, but in no event more than
the amount paid by the Tenant with respect to the fiscal year in question.

 

Tenant shall not have the right to seek an abatement of real estate taxes, but
provided Tenant has not assigned this Lease nor sublet more than one (1) full
floor in the Building, and there shall not be existing an Event of Default,
Tenant shall have the right to request that Landlord seek and abatement of real
estate taxes at Tenant’s sole cost and expense. Landlord agrees to act
reasonably with respect to any such request including meeting with Tenant.

 


2.8                                 TENANT ELECTRICITY


 

Commencing on the Commencement Date and continuing throughout the Term (as it
may be extended), Tenant covenants and agrees to pay directly to the appropriate
utility company providing electricity to the Site, as Additional Rent, all
electricity charges for

 

20

--------------------------------------------------------------------------------


 

lights, power and heating, ventilating and air conditioning consumed at the
Premises and for other purposes within the Building (“Tenant Electricity”) and
all electricity for exterior lighting of the Building (and not the exterior of
the Additional Building) (“Exterior Electricity”).  There are presently two
(2) electric meters, one of which reads only the electricity to power heating,
ventilating and air-conditioning to the Premises and the other of which reads
both the Exterior Electricity and the Tenant Electricity, and no other electric
usage, and Tenant shall be responsible for the full payment of all electrical
charges associated with both meters.

 

Tenant covenants and agrees to take all steps required by the appropriate
utility company to provide for the direct billing to Tenant of the Tenant
Electricity and the Exterior Electricity including, without limitation, making
application(s) to such utility company in connection therewith and making any
deposits (including, but not limited to, such letters of credit) as such utility
company shall require.  Tenant covenants and agrees to pay, before delinquency,
all electricity charges and rates for and relating to the Tenant Electricity and
the Exterior Electricity and from time to time if requested by Landlord to
provide Landlord with evidence of payment to, and good standing with, such
utility company as Landlord may reasonably require but not more frequently than
twice in any calendar year unless an Event of Default (hereinafter defined)
exists in which case there shall be no limitation on the frequency of such
request.

 

ARTICLE III

 

Condition of Premises; Alterations

 

3.1                                 Tenant covenants and agrees that Tenant is
leasing the Premises in their as-is condition on the Commencement Date and that,
except as expressly provided in the following sentence, Landlord has no
obligation to perform or make any additions, alterations, improvements,
demolition or other work to the Premises, the Building or the Site. 
Notwithstanding the foregoing, Landlord agrees that, as of the Commencement
Date, the utility and building service systems and equipment serving the
Premises shall be in good operating order and condition; provided, however, that
the items listed on Exhibit E hereto shall be delivered in their “as is”
condition.  Further, Tenant acknowledges and agrees that the Commencement Date
is a fixed date (being the date of the Lease) and that the Rent Commencement
Date also is a fixed date (being February 1, 2009) notwithstanding that Tenant
plans to perform improvement and other work in and to the Premises and
irrespective of when Tenant begins such work and how long Tenant takes to
complete such work. In addition, neither the Commencement Date nor the Rent
Commencement Date shall be extended for any reason whatsoever including, without
limitation, the time it takes for certificates of occupancy to be issued by the
Town of Lexington for Tenant’s improvement work in and to the Premises, Tenant
hereby acknowledging and agreeing that Tenant is solely responsible for
obtaining all such certificates of occupancy.  Landlord agrees to cooperate in
good faith with Tenant, at no out of pocket expense to Landlord, in Tenant’s
efforts to obtain such certificates of

 

21

--------------------------------------------------------------------------------


 

occupancy.

 

3.2                                 (A)      Tenant, at its sole cost and
expense, shall perform all work necessary to prepare the Premises for Tenant’s
occupancy in accordance with plans and specifications prepared by Baker Design
Group, or another  architect licensed by the Commonwealth of Massachusetts and
approved by Landlord, which approval shall not be unreasonably withheld,
delayed, or conditioned, such plans and specifications to be subject to the
reasonable approval of the Landlord as set forth below. Tenant hereby
acknowledges that the lobby in the Building, including its floor, walls,
ceiling, doors and equipment (collectively, the “Lobby”), are new and that in no
event shall Tenant make any changes, renovations, alterations or substitutions
to or in the Lobby. Further, during the performance of any demolition or
improvement work in the Building, Tenant shall take all steps reasonably
required by Landlord to protect the Lobby from damage and shall obtain
Landlord’s approval which approval shall not be unreasonably withheld, delayed,
or conditioned for the methods of such protection prior to Tenant performing (or
allowing any contractors to perform) any work in the Premises.

 

Tenant shall submit to Landlord a detailed floor plan layout together with
working drawings (the “Tenant’s Submission”) for work to be performed by Tenant
to prepare the Premises for Tenant’s occupancy (“Tenant’s Work”). Such floor
plan layout and working drawings (the “Plans”) shall contain at least the
information required by, and shall conform to the requirements of, Exhibit B.
Tenant’s submission shall include at least two (2) full sized sets and two
(2) half size sets of Tenant’s proposed layout and working drawings. Landlord’s
approval of the Plans shall not be unreasonably withheld or delayed; however,
Landlord’s determination of matters relating to aesthetic issues relating to
alterations or changes which are visible outside the Premises shall be in
Landlord’s sole discretion. Landlord shall have seven (7) business days from
Tenant’s submission made in accordance with the requirements hereof to respond
to Tenant’s request for approval thereof.  If Tenant’s submission does not
comply with requirements hereof, Landlord shall notify Tenant of same within two
(2) business days after Tenant makes any such defective submission, which notice
shall specify the respects in which such submission is defective.  Any
disapproval of any Plans shall set forth in reasonable detail the grounds for
such disapproval along with Landlord’s suggested corrective measures.   If
Landlord disapproves of any Plans, then Tenant shall promptly have the Plans
revised by its architect to incorporate all objections and conditions presented
by Landlord and shall resubmit such plans to Landlord no later than seven
(7) days after Landlord has submitted to Tenant its objections and conditions. 
Landlord shall have five (5) calendar days from Tenant’s resubmission to respond
to Tenant’s request for approval thereof. Such process shall be followed until
the Plans shall have been approved by the Landlord without objection or
condition.  If Landlord fails to respond in writing to Tenant within in the
applicable period specified above (i.e., seven (7) business days after Tenant’s
initial submission and five (5) calendar days after any resubmission), then the
submitted plans shall be deemed approved for all purposes of this Article III.

 

If in connection with the review of Tenant’s Plans by the Town of Lexington
Building

 

22

--------------------------------------------------------------------------------


 

Commissioner at the time of Tenant’s submission of an application for a building
permit for Tenant’s Work, it is determined by said Building Commissioner that
the existing lobby/atrium and /or the existing means of egress of the Building
does not comply with applicable Legal Requirements and that modification thereto
is required, Landlord, at its sole cost and expense, shall perform modification
work to the lobby/atrium and/or means of egress which will bring such areas into
compliance with the applicable Legal Requirements and will otherwise be done
aesthetically in a manner as determined by Landlord.  If any such modification
work shall be required, the same shall be performed by Landlord’s contractors
concurrently with Tenant’s performance of Tenant’s Work.

 

Notwithstanding the foregoing, Tenant shall be solely responsible for compliance
of Tenant’s Plans with applicable Legal Requirements, and in the event that
(a) any Tenant’s Work performed in or adjacent to the existing lobby/atrium area
as shown on Exhibit D makes necessary the performance of any other work in such
lobby/atrium or the other existing means of egress from the Building in order
for such lobby/atrium or the other means of egress to comply with applicable
Legal Requirements, or (b) any of Tenant’s Work in the Building is for uses
other than general office purposes (and accessory cafeteria and other customary
uses accessory to general office uses) and results in the existing lobby/atrium
area or the other existing means of egress from the Building not complying with
applicable Legal Requirements, then Tenant, at its sole cost and expense, shall
be obligated to perform the work necessary to provide compliance with applicable
Legal Requirements (including the applicable Massachusetts Building Code).

 

(B)      Once the Plans have been approved by Landlord, Tenant, at its sole cost
and expense, shall promptly, and with all due diligence, perform Tenant’s Work
as set forth on the Plans, and, in connection therewith, the Tenant shall obtain
all necessary governmental permits and approvals for Tenant’s Work.  Landlord
shall cooperate with Tenant, at no out of pocket expense to Landlord and with no
liability to Landlord, in Tenant’s efforts to obtain such permits and
approvals.   All of Tenant’s Work shall be performed strictly in accordance with
the Plans and in accordance with applicable Legal Requirements (as defined in
Section 3.4 hereof) and Insurance Requirements (as defined in Section 5.14
hereof). Tenant shall have Tenant’s Work performed by a general contractor first
approved by Landlord,  which approval shall not be unreasonably withheld,
delayed, or conditioned, which contractor shall provide to Landlord such
insurance as the Landlord may reasonably require. Landlord has provided to
Tenant rules and regulations relative to the performance of Tenant’s Work and
any other work which the Tenant may perform under this Lease and Tenant shall
abide by all such reasonable rules and regulations and shall cause all of its
contractors to so abide.  Notwithstanding anything set forth in said rules and
regulations, not later than twenty one (21) days after the date of this Lease,
Tenant shall pay to Landlord a one time access fee of $2,500.00 in lieu of any
and all other fees for accessing the Building during the performance of Tenant’s
Work.  It shall be Tenant’s obligation to obtain a certificate or certificates
of occupancy or other like governmental approval for the use and occupancy of
the Premises to the extent required by law, and Tenant shall not occupy the
Premises for the conduct of business until and unless it has obtained such
approval and has submitted to Landlord a

 

23

--------------------------------------------------------------------------------


 

copy of the same. However, the Commencement Date and the Rent Commencement Date
shall be the fixed dates as set forth in Section 3.1 hereof. Tenant shall also
prepare and submit to Landlord promptly after Tenant’s Work is substantially
complete a set of as-built plans in both print and electronic forms showing the
work performed by Tenant to the Premises including, without limitation, any
wiring or cabling installed by Tenant or Tenant’s contractor for Tenant’s
computer, telephone and other communication systems.

 

3.3                                 Special Allowance.

 

Landlord shall provide to Tenant a special allowance of $2,236,960.00 (being the
product of (i) $40.00 and (ii) the Rentable Floor Area of the Premises (the
“Tenant Allowance”). The Tenant Allowance shall be used and applied by Tenant
solely on account of the cost of Tenant’s Work and the “Applicable Design Costs”
(hereinafter defined).  Provided that Tenant is not in default beyond the
expiration of any applicable notice or grace period of its obligations under the
Lease at the time that Tenant requests any requisition on account of Tenant’s
Allowance, Landlord shall pay to Tenant a portion of the cost of the work shown
on each requisition (as hereinafter defined) submitted by Tenant to Landlord
within thirty (30) days of submission thereof by Tenant to Landlord, such
portion calculated as follows:  If there shall be such a default, Landlord shall
not be obligated to continue funding the Tenant Allowance until and unless such
default is fully cured within the applicable grace period.  If such default is
not so cured within the grace period, Landlord shall have no obligation to
continue funding.  Each requisition shall set forth the total cost of Tenant’s
Work (which term, for the purpose hereof, shall include Approved Design Costs)
incurred during the period covered by such requisition. Landlord shall pay for
and with respect to each such requisition an amount equal to the product of
(i) the cost of Tenant’s Work set forth in such requisition, multiplied by
(ii) a fraction, the numerator of which is the total amount of the Tenant
Allowance and the denominator of which is the total amount of the cost of
Tenant’s Work (excluding, however, the cost of any so-called “demountable wall
systems” or other portions, if any, of Tenant’s Work toward which the Tenant
Allowance may not be applied).  Notwithstanding the foregoing, (a) in no event
shall Landlord be required to pay more than the total amount of Tenant’s
Allowance, and (b) the final payment(s) of Tenant’s Allowance shall, if
necessary for Tenant to receive the total amount of Tenant’s Allowance that
Tenant is otherwise entitled to receive hereunder, be increased to the extent
necessary for Tenant to receive such total amount.  For the purposes hereof, a
“requisition” shall mean written documentation showing in reasonable detail the
costs of the improvements then installed by Tenant in the Premises (i.e., the
Tenant’s Work).  Each requisition shall be accompanied by evidence reasonably
satisfactory to Landlord that all work covered by previous requisitions has been
fully paid by Tenant.  Further, the parties hereby acknowledge that the
provisions of the next to last sentence of Section 5.14 of this Lease shall
apply to all of Tenant’s Work under this Article III.  At Landlord’s request
from time to time, Tenant shall deliver lien waivers from all contractors and
subcontractors performing Tenant’s Work.  Landlord shall have the right, upon
reasonable advance notice to Tenant, to examine Tenant’s invoices relating to
each requisition in order to verify the amount thereof.  Tenant shall submit
requisition(s) no more often than monthly. For the purposes hereof, the cost to
be so

 

24

--------------------------------------------------------------------------------


 

reimbursed by Landlord shall consist solely of the cost of leasehold
improvements and the Approved Design Costs (hereinafter defined) but not the
cost of any of Tenant’s personal property, trade fixtures or trade equipment or
any so-called soft costs or other design costs in excess of the Approved Design
Costs. The “Approved Design Costs” shall mean the architectural, engineering and
space planning fees and charges actually paid by Tenant to third party,
unaffiliated architects, engineers and space planners respecting the preparation
of Tenant’s Plans but not to exceed the product of (i) $5.00 and (ii) the 55,924
square feet of Rentable Floor Area of the Premises. Notwithstanding the
foregoing, Landlord shall be under no obligation to apply any portion of the
Tenant Allowance for any purposes other than as provided in this Section 3.4,
nor shall Landlord be deemed to have assumed any obligations, in whole or in
part, of Tenant to any contractors, subcontractors, suppliers, workers or
materialmen. Further, the Tenant Allowance shall only be applied towards the
cost of leasehold improvements and the Approved Design Costs but in no event
shall Landlord be required to make application of any portion of the Tenant
Allowance towards Tenant’s personal property any “demountable wall systems”, if
any, trade fixtures or moving expenses or on account of any supervisory fees,
overhead, management fees or other payments to Tenant, to any partner or
affiliate of Tenant or to any third party excepting “Approved Design Costs”
(hereinabove defined) and payments to Tenant’s contractors. In the event that
such cost of Tenant’s Work, including the Approved Design Costs, is less than
the Tenant Allowance, Tenant shall not be entitled to any payment or credit nor
shall there be any application of the same toward Annual Fixed Rent or
Additional Rent owed by Tenant under this Lease.

 

3.4                                 Quality and Performance of Work

 

All construction work required or permitted by this Lease shall be done in a
good and workmanlike manner and in compliance with all applicable laws,
ordinances, rules, regulations, statutes, by-laws, court decisions, and orders
and requirements of all public authorities (“Legal Requirements”) and all
Insurance Requirements. All of Tenant’s work shall be coordinated with any work
being performed by or for Landlord and in such manner as to maintain harmonious
labor relations. Each party may inspect the work of the other at reasonable
times and shall promptly give notice of observed defects. Each party authorizes
the other to rely in connection with design and construction upon approval and
other actions on the party’s behalf by any Construction Representative of the
party named in Section 1.1 or any person hereafter designated in substitution or
addition by notice to the party relying. Tenant acknowledges that Tenant is
acting for its own benefit and account and that Tenant will not be acting as
Landlord’s agent in performing any Tenant Work, accordingly, no contractor,
subcontractor or supplier shall have a right to lien Landlord’s interest in the
Property in connection with any work.

 

25

--------------------------------------------------------------------------------


 

ARTICLE IV

 

Landlord’s Covenants; Interruptions and Delays

 


4.1


LANDLORD COVENANTS


 


 


 

 

Landlord covenants and agrees to the following during the Term:

 

 

 

 

4.1.1

Services Furnished by Landlord.

 

 

 

 

 

To furnish services, utilities, facilities and supplies set forth in Exhibit C
equal to those customarily provided by landlords in high quality buildings in
the Boston West Suburban Market subject to escalation reimbursement in
accordance with Section 2.6.

 

 

 

 

4.1.2

Additional Services Available to Tenant

 

 

 

 

 

To furnish, at Tenant’s expense, reasonable additional Building operation
services which are usual and customary in similar office buildings in the Boston
West Suburban Market upon reasonable advance request of Tenant at reasonable and
equitable rates from time to time established by Landlord. Tenant agrees to pay
to Landlord, as Additional Rent, at the rates described above in this Section,
the charges of Landlord providing any such additional Building services
requested by Tenant and for the cost of any additions, alterations, improvements
or other work performed by Landlord in the Premises at the express, written
request of Tenant within thirty (30) days after being billed therefor.

 

 

 

 

4.1.3

Roof, Exterior Wall, Floor Slab and Common Facility Repairs

 

 

 

 

 

Except for (a) normal and reasonable wear and use and (b) damage caused by fire
and casualty and by eminent domain, and except as otherwise provided in
Article VI and subject to the escalation provisions of Section 2.6, (i) to make
such repairs to the roof, exterior walls, floor slabs and common areas and
facilities as may be necessary to keep them in serviceable condition and (ii) to
maintain the Building (exclusive of Tenant’s responsibilities under this Lease)
in a first class manner comparable to the maintenance of similar properties in
the Boston West Suburban Market.

 

 

 


4.2


INTERRUPTIONS AND DELAYS IN SERVICES AND REPAIRS, ETC


 


 


 

 

(A)        Landlord shall not be liable to Tenant for any compensation or
reduction of rent by reason of inconvenience or annoyance or for loss of
business arising from the necessity of Landlord or its agents entering the
Premises for any of the purposes in this Lease authorized, or for repairing the
Premises or any portion of the Building however the necessity may occur. In case
Landlord is prevented or delayed from making any repairs, alterations or
improvements, or furnishing any services or performing any other covenant

 

 

26

--------------------------------------------------------------------------------


 

or duty to be performed on Landlord’s part, by reason of any cause reasonably
beyond Landlord’s control, including without limitation the causes set forth in
Section 3.2 hereof as being reasonably beyond Landlord’s control, Landlord shall
not be liable to Tenant therefor, nor, except as expressly otherwise provided in
Article VI, shall Tenant be entitled to any abatement or reduction of rent by
reason thereof, or right to terminate this Lease, nor shall the same give rise
to a claim in Tenant’s favor that such failure constitutes actual or
constructive, total or partial, eviction from the Premises.

 

Landlord reserves the right to stop any service or utility system, when
necessary by reason of accident or emergency, or until necessary repairs have
been completed; provided, however, that in each instance of stoppage, Landlord
shall exercise reasonable diligence to eliminate the cause thereof. Except in
case of emergency repairs, Landlord will give Tenant reasonable advance notice
of any contemplated stoppage and will use reasonable efforts to avoid
unnecessary inconvenience to Tenant by reason thereof.

 

(B)      Notwithstanding the foregoing, upon the occurrence of any event or
circumstance resulting from or caused by (x) any failure of Landlord to provide
electrical, heating, ventilating, air conditioning, or all elevator service to
the Premises or access to the Premises that prevents Tenant from using the
Premises or any portion thereof or (y) any alterations, replacements, or
improvements made by Landlord to other tenant premises within the Building (any
such event or circumstance described in clauses (x) or (y) above being
hereinafter referred to as an “Abatement Event”), Tenant shall give Landlord
notice (“Abatement Notice”) of any such Abatement Event and if such Abatement
Event continues beyond the Eligibility Period (as hereinafter defined), then the
Annual Fixed Rent shall be abated entirely or reduced, as the case may be, after
the expiration of the Eligibility Period for such time that Tenant continues
both to be so prevented from using, and does not use, the Premises or a portion
thereof, in the proportion that the rentable area of the portion of the Premises
that Tenant is prevented from using, and does not use, bears to the total
Rentable Floor Area of the Premises. The term “Eligibility Period” shall mean
(i) in connection with a failure by Landlord to provide required services or
access to the Premises due to an event or circumstance within Landlord’s
reasonable control or in connection with any alterations, replacements, or
improvements made by Landlord to other tenant premises within the Building, a
period of five (5) consecutive business days after Landlord’s receipt of any
Abatement Notice(s) and (ii) in connection with a failure by Landlord to provide
required services or access to the Premises due to an event or circumstance not
within Landlord’s reasonable control, a period of  fourteen (14) consecutive
business days after Landlord’s receipt of any Abatement Notice(s).

 


4.3                                 LANDLORD’S INDEMNITY


 

(a)    Indemnity.  Subject to the limitations in Section 8.4 and in
Section 5.7.1 and Section 5.8 of this Lease, and to the extent not resulting
from any act, omission, fault, negligence or misconduct of Tenant or its
contractors, licensees, invitees, agents, servants or employees, Landlord agrees
to indemnify and save harmless Tenant from and against any claim by a third
party arising from any injury to or death of any person or damage to or

 

27

--------------------------------------------------------------------------------


 

destruction of the property of any person other than Tenant occurring in the
Premises or in the Complex after the date that possession of the Premises is
first delivered to Tenant and until the expiration or earlier termination of the
Lease Term, to the extent such injury results from the negligence or willful
misconduct of Landlord or Landlord’s employees, or from any breach or default by
Landlord in the performance or observance of its covenants or obligations under
this Lease; provided, however, that in no event shall the aforesaid indemnity
render Landlord responsible or liable for any loss or damage to fixtures,
personal property or other property of Tenant, and Landlord shall in no event be
liable to Tenant for any indirect, consequential or punitive damages.  Tenant
shall provide notice of any such third party claim to Landlord as soon as
practicable.  The provisions of this Section shall not be applicable to the
holder of any mortgage now or hereafter on the Property, the Complex or the
Building (whether or not such holder shall be a mortgagee in possession of or
shall have exercised any rights under a conditional, collateral or other
assignment of leases and/or rents respecting the Property, the Complex or the
Building) unless and until such mortgagee shall enter into actual physical
possession of the Complex in which case such mortgagee shall be bound under this
Section 4.3 for events covered by this Section 4.3 but only first actually
occurring from and after the date such mortgagee enters into actual physical
possession of the Complex subject to the limitations set forth in Section 8.4,
5.7.1 and 5.8 of this Lease.

 

(b)  Breach.  In the event that Landlord breaches any of its indemnity
obligations hereunder or under any other contractual or common law indemnity:
(i) Landlord shall pay to the Tenant Parties all liabilities, loss, cost, or
expense (including reasonable attorney’s fees) reasonably incurred by the Tenant
Parties as a result of said breach; and (ii) the Tenant Parties may deduct and
offset from any amounts due to Landlord under this Lease any amounts owed by
Landlord pursuant to this section.

 

(c)  No limitation.  The indemnification obligations under this Section shall
not be limited in any way by any limitation on the amount or type of damages,
compensation or benefits payable by or for Landlord under workers’ compensation
acts, disability benefit acts, or other employee benefit acts.  Landlord waives
any immunity from or limitation on its indemnity or contribution liability to
the Tenant Parties based upon such acts.

 

(d)  Survival.  The terms of this section shall survive any termination or
expiration of this Lease.

 

(e)  Costs.  The foregoing indemnity and hold harmless agreement shall include
indemnity for all reasonable costs, expenses and liabilities (including, without
limitation, attorneys’ fees and disbursements) incurred by the Tenant Parties in
connection with any such claim or any action or proceeding brought thereon, and
the defense thereof.  In addition, in the event that any action or proceeding
shall be brought against one or more Tenant Parties by reason of any such claim,
Landlord, upon request from the Tenant Party, shall resist and defend such
action or proceeding on behalf of the Tenant Party by counsel appointed by
Landlord’s insurer (if such claim is covered by insurance without

 

28

--------------------------------------------------------------------------------


 

reservation) or otherwise by counsel reasonably satisfactory to the Tenant
Party.  The Tenant Parties shall not be bound by any compromise or settlement of
any such claim, action or proceeding without the prior written consent of such
Tenant Parties, which consent shall not be unreasonably withheld.  Such consent
shall not be required for any compromise or settlement pursuant to which the
Tenant Parties are completely released from liability.

 

(f)  The provisions of this Section 4.3 are subject to the limitations set forth
in Section 8.4 hereof.

 


4.4                                 LANDLORD’S INSURANCE


 

(a)  Required insurance.  Landlord shall maintain insurance against loss or
damage with respect to the Building on an “all risk” type insurance form, with
customary exceptions, subject to such commercially reasonable deductibles as
Landlord may determine, in an amount equal to at least the replacement value of
the Building.  Landlord shall also maintain such insurance with respect to any
improvements, alterations, and permanent fixtures of Tenant located at the
Premises but Landlord shall not be obligated to insure Tenant’s Property or any
demountable walls or partitions.  Landlord shall maintain a policy of commercial
general liability insurance, on an occurrence basis, issued on a form at least
as broad as Insurance Services Office (“ISO”) Commercial General Liability
Coverage “occurrence” form CG 00 01 10 01 or another ISO Commercial General
Liability “occurrence” form providing equivalent coverage.  Such insurance shall
include broad form contractual liability coverage, specifically covering but not
limited to the indemnification obligations undertaken by Landlord in this
Lease.  The minimum limits of liability of such insurance shall be $5,000,000.00
per occurrence per location.  Landlord shall maintain worker’s compensation
insurance or participation in a monopolistic state workers’ compensation fund. 
The cost of such insurance shall be treated as a part of Operating Expenses. 
Such insurance shall be maintained with an insurance company selected by
Landlord.  Payment for losses thereunder shall be made solely to Landlord.  Upon
Tenant’s reasonable request from time to time but not more frequently than once
each calendar year, Landlord shall provide Tenant with certificates evidencing
the insurance coverage required by this Lease.

 

(b)  Optional insurance.  Landlord may maintain such additional insurance with
respect to the Building, the Site and the Complex, including, without
limitation, earthquake insurance, terrorism insurance, flood insurance,
liability insurance, pollution liability insurance and/or rent insurance, as
Landlord may in its reasonable business judgment elect, provided that such
additional insurance is customarily carried by the owners of buildings similar
to the Buildings in the metropolitan Boston area.  Landlord may also maintain
such other insurance as may from time to time be required by any Mortgagee.  The
cost of all such additional insurance shall also be part of the Operating
Expenses.

 

(c)  Blanket and self-insurance.  Any or all of Landlord’s insurance may be

 

29

--------------------------------------------------------------------------------


 

provided by blanket coverage maintained by Landlord or any affiliate of Landlord
under its insurance program for its portfolio of properties, or by a
commercially reasonable program of self-insurance maintained by Boston
Properties Limited Partnership and/or Boston Properties, Inc. (or by any
successor landlord) through a captive insurance company authorized and regulated
by a state government of one of the United States or by the government of the
captive’s domicile, and in such event Operating Expenses shall include the
portion of the reasonable cost of blanket insurance that is equitably allocable
to the Building.  In addition, with respect to self-insurance:

 

(i)            the cost of such self insurance included in Operating Expenses
shall not exceed the cost that Landlord would have incurred to purchase from an
insurance company the insurance coverage provided by such self insurance;

 

(ii)           the cost to repair any damage covered by such self-insurance
shall not be included in Operating Expenses except for an amount equal to a
commercially reasonable deductible under a third-party policy; and

 

(iii)          the provisions of Section 5.8 hereof shall operate to release
Tenant from liability for any loss or damage covered by such self-insurance if
and to the extent that such self-insurance replaces insurance which Landlord
would otherwise have been required to maintain under this Lease but for
Landlord’s decision to self-insure such risk.

 

(d)  No obligation.  Landlord shall not be obligated to insure, and shall not
assume any liability of risk of loss for, Tenant’s Property, including any such
property of tenant’s subtenants or occupants.  Landlord will also have no
obligation to carry insurance against, nor (except as set forth in
Section 4.2(B))  be responsible for, any loss suffered by Tenant, subtenants or
other occupants due to interruption of Tenant’s or any subtenant’s or occupant’s
business.

 

4.5                                 Hazardous Materials

 

Landlord represents to Tenant that to the best of Landlord’s actual knowledge as
of the Date of this Lease, except as set forth in that certain “Report On Oil
And Hazardous Material Site Evaluation Update, 92-100 Hayden Avenue, Lexington,
Massachusetts” by Haley & Aldrich, Inc., (File No. 11817-040 dated September,
1996) and that certain “Asbestos Survey Report, 92-100 Hayden Avenue, Lexington,
Massachusetts” prepared for Boston Properties, Inc. by Covino Environmental
Associates, Inc., dated May 20, 1997 (Covino Project No. 97-00226) (copies of
which have been previously provided to Tenant), there are no Hazardous Materials
(as that term is defined in Section 5.3 below, which term, for the purposes
hereof, shall also include mold) in the Building or on, at, beneath, or
migrating from the Site which are required to be investigated, removed, or
otherwise abated in accordance with applicable Hazardous Materials Laws. 
Subject to the limitations of Section 8.4 hereof, Landlord shall remove or abate
as required by

 

30

--------------------------------------------------------------------------------


 

applicable Hazardous Materials Laws Hazardous Materials on, at, beneath, or
migrating from the Site or in the Building, provided that the foregoing removal
and/or abatement requirements shall not apply to Hazardous Materials (including
mold) which first become present in the Building or on the Site after the
Commencement Date (x) because of the use, action or (where action is required
hereunder or under Hazardous Materials Laws) inaction of any tenant or occupant
in the Site, including Tenant, or any employee, agent or contractor of Tenant or
(y) because of any use, alterations or other construction by or for Tenant or
any occupant (other than any Landlord Party) of the Building (items (x) and
(y) being herein collectively called the “Exclusions”).  Subject to the
limitations of Section 8.4 hereof, Landlord agrees to defend, indemnify, and
save Tenant harmless from liability, loss and damage to persons or property and
from any claims (including, without limitation, bodily injury, property damage,
and environmental clean up claims and notices of responsibility), actions,
proceedings and expenses in connection therewith resulting from (1) the
inaccuracy of Landlord’s representation in the first sentence of this
Section 4.5; (2) the presence of Hazardous Materials on, at, beneath, or
migrating from the Site or in the Building, except to the extent present as a
result of the action of Tenant, or any employee, agent or contractor of Tenant;
or (3) the failure of Landlord to fulfill its obligations under the second
sentence of this Section 4.5; provided, however, that in no event shall the
foregoing indemnity (i) cover or in any way include the Exclusions and
(ii) render Landlord liable for any loss or damage to Tenant’s Property and
Landlord shall in no event be liable for indirect, consequential or punitive
damages.  This indemnity and hold harmless agreement shall survive the
expiration or earlier termination of this Lease.

 


4.6                                 COMPLIANCE WITH LAW


 

To comply with all applicable Legal Requirements now or hereafter in force that
impose a duty on Landlord with respect to the common areas of the Complex.

 


4.7                                 FURNITURE REMOVAL


 

Within twenty (20) days following execution of this Lease by both Tenant and
Landlord, Landlord shall, at its sole expense, remove all furniture currently
located in the Premises other than the fixtures and equipment listed on
Exhibit E attached hereto (the “Remaining Equipment”). Tenant shall have the
right to use the Remaining Equipment throughout the Term and, at the expiration
of the Term, shall return the Remaining Equipment to Landlord in good condition,
reasonable wear and tear excepted.

 


4.8                                 CAFETERIA OPERATIONS


 

Reference is made to the fact that there presently exists within the Building a
cafeteria area (the “Cafeteria Space”) and cafeteria equipment.  During the term
of this Lease, Tenant shall have the right, at its sole cost and expense, to
operate a cafeteria in the Cafeteria Space for the conduct of a food service for
Tenant’s employees and business invitees but not for the general public
provided, however, that Tenant shall first obtain and shall keep in full force
and effect such special permits, approvals, licenses and other approvals as
shall be required by applicable laws, by-laws, orders, rules and regulations. 

 

31

--------------------------------------------------------------------------------


 

In connection with the operation of such cafeteria, Tenant may enter into a food
service contract with a cafeteria operator or other food service provider. 
Landlord shall have no liability under such contract but shall have a right to
review and approve such contract. Landlord shall have no responsibility for
maintenance, repair or replacement of the cafeteria equipment.

 

ARTICLE V

 

Tenant’s Covenants

 

Tenant covenants and agrees to the following during the Term and such further
time as Tenant occupies any part of the Premises:

 


5.1                                 PAYMENTS


 

To pay when due all fixed rent and Additional Rent and all charges for utility
services rendered to the Premises (except as otherwise provided in Exhibit C)
and, as further Additional Rent, all charges for additional services rendered
pursuant to Section 4.1.2.

 


5.2                                 REPAIR AND YIELD UP


 

Except as otherwise provided in Article VI and Section 4.1.3 to keep the
Premises in good order, repair and condition, and all glass in windows (except
glass in exterior walls unless the damage thereto is attributable to Tenant’s
negligence or misuse) and doors of the Premises whole and in good condition with
glass of the same type and quality as that injured or broken, in each case
reasonable wear and tear, damage by fire or other casualty or taking under the
power of eminent domain and damage resulting from the negligence of any of the
Landlord Parties, their agents, contractors or employees or from the failure of
Landlord to perform its obligations under this Lease only excepted, and at the
expiration or termination of this Lease peaceably to yield up the Premises
including all construction, work, improvements, and all alterations and
additions thereto in good order, repair and condition, reasonable wear and tear
only excepted, first removing all furniture, fixtures, equipment, goods and
effects of Tenant and, to the extent specified by Landlord by notice to Tenant
given at least thirty (30) days before such expiration or termination, the
wiring for Tenant’s computer, telephone and other communication systems and
equipment whether located in the Premises or in any other portion of the
Building, including all risers and all alterations and additions made by Tenant
(but specifically excluding all cabling and wiring existing in the Premises as
of the date of this Lease) and all partitions, and repairing any damage caused
by such removal and restoring the Premises and leaving them clean and neat.
Tenant shall not permit or commit any waste, and Tenant shall be responsible for
the cost of repairs which may be made necessary by reason of damage to common
areas in the Building, to the Site or to the other Buildings caused by Tenant,
Tenant’s agents, contractors, employees, sublessees, licensees, concessionaires
or invitees.

 

32

--------------------------------------------------------------------------------


 


5.3                                 USE


 

To use and occupy the Premises for no other purpose other than the Permitted
Use, and not to injure or deface the Premises, Building, the Additional
Building, the Site or any other part of the Site nor to permit in the Premises
or on the Site any auction sale, vending machine (other than those used
exclusively by Tenant’s personnel), or inflammable fluids or chemicals (except
as set forth in the last grammatical paragraph of this Section 5.3), or
nuisance, or the emission from the Premises of any objectionable noise or odor,
nor to permit in the Premises anything which would  in any way result in the
leakage of fluid or the growth of mold, and not to use or devote the Premises or
any part thereof for any purpose other than the Permitted Uses, nor any use
thereof which is inconsistent with the maintenance of the Building as an office
building of the first class in the quality of its maintenance, use and
occupancy, or which is likely to disturb the quiet enjoyment of other occupants
of the Building or the Additional Building, contrary to law or ordinance or
liable to invalidate or increase the premiums for any insurance on the Building
or its contents or liable to render necessary any alteration or addition to the
Building. Further, (i) Tenant shall not, nor shall Tenant permit its employees,
invitees, agents, independent contractors, contractors, assignees or subtenants
to, keep, maintain, store or dispose of (into the sewage or waste disposal
system or otherwise) or engage in any activity which might produce or generate
asbestos, petroleum (and any breakdown product thereof), lead containing paint,
PCBs, and any other substance which is or may hereafter be classified as a
hazardous material, waste or substance (collectively “Hazardous Materials”),
under federal, state or local laws, rules and regulations, including, without
limitation, 42 U.S.C. Section 6901 et seq., 42 U.S.C. Section 9601 et seq., 42
U.S.C. Section 2601 et seq., 49 U.S.C. Section 1802 et seq. and Massachusetts
General Laws, Chapter 21E and the rules and regulations promulgated under any of
the foregoing, as such laws, rules and regulations may be amended from time to
time (collectively “Hazardous Materials Laws”), (ii) Tenant shall promptly after
becoming aware of same notify Landlord of any incident in, on or about the
Premises, the Building or the Site that would require the filing of a notice
under any Hazardous Materials Laws, (iii) Tenant shall comply and shall cause
its employees, invitees, agents, independent contractors, contractors, assignees
and subtenants to comply with each of the foregoing and (iv) Landlord shall have
the right to make such inspections (including testing) as Landlord shall elect
from time to time to determine that Tenant is complying with the foregoing.

 

Notwithstanding the foregoing, Tenant may use normal amounts and types of
substances typically used for office uses, provided that Tenant uses such
substances in the manner which they are normally used for office uses, and in
compliance with all Hazardous Materials Laws and other applicable laws,
ordinances, bylaws, rules and regulations, and Tenant obtains and complies with
all permits required by Hazardous Materials Laws or any other laws, ordinances,
bylaws, rules or regulations prior to the use or presence of any such substances
in the Premises.

 

33

--------------------------------------------------------------------------------


 


5.4                                 OBSTRUCTIONS; ITEMS VISIBLE FROM EXTERIOR;
RULES AND REGULATIONS.


 

Not to obstruct in any manner any portion of the Building not hereby leased or
any portion thereof or of the Additional Building or of the Site used by Tenant
in common with others; not without prior consent of Landlord to permit the
painting or placing of any signs, curtains, blinds, shades, awnings, aerials or
flagpoles, or the like, visible from outside the Premises; and to comply with
all reasonable Rules and Regulations now or hereafter made by Landlord, of which
Tenant has been given notice, for the care and use of the Building and Site and
their facilities and approaches; Landlord shall not be liable to Tenant for the
failure of other occupants of the Buildings to conform to such Rules and
Regulations.

 


5.5                                 SAFETY APPLIANCES


 

To keep the Premises equipped with all safety appliances required by any public
authority because of (i) any use made by Tenant other than normal office use,
(ii) Tenant’s particular configuration of furniture within the Premises, 
(iii) any alterations, additions or improvements made by or on behalf of Tenant
in the Premises, or (iv) any subletting of any portion of the Premises, and to
procure all licenses and permits so required because of any of the foregoing
items described in clauses (i), (ii), (iii), or (iv) above, it being understood
that the foregoing provisions shall not be construed to broaden in any way
Tenant’s Permitted Use.  Landlord agrees to provide any other safety appliances
so required by law (i.e., except to the extent the same are required by reason
of clauses (i), (ii), (iii), or (iv) above), the cost of which shall be included
in Landlord’s Operating Expenses to the extent provided in Section 2.6 above.

 


5.6                                 ASSIGNMENT; SUBLEASE


 

Except as otherwise expressly provided herein, Tenant covenants and agrees that
it shall not assign, mortgage, pledge, hypothecate or otherwise transfer this
Lease and/or Tenant’s interest in this Lease or sublet (which term, without
limitation, shall include granting of concessions, licenses or the like) the
whole or any part of the Premises. Any assignment, mortgage, pledge,
hypothecation, transfer or subletting not expressly permitted herein or
consented to by Landlord under Sections 5.6.1-5.6.5 shall be void, ab initio;
shall be of no force and effect; and shall confer no rights on or in favor of
third parties. In addition, Landlord shall be entitled to seek specific
performance of or other equitable relief with respect to the provisions hereof.

 

5.6.1    Notwithstanding the foregoing provisions of Section 5.6 above and the
provisions of Sections 5.6.2, 5.6.3, and 5.6.4 below, but subject to the
provisions of Section 5.6.5, below Tenant shall have the right without
Landlord’s consent to assign this Lease or to sublet the Premises (in whole or
in part) (i) to any entity controlling, controlled by, or under common control
with Tenant (any such entity referred to in this item (i), a “Tenant
Affiliate”), (ii) or to any entity into which Tenant may be converted or with
which it may merge, or (iii) to any entity that acquires substantially all of
the stock of Tenant or the assets of Tenant, provided that the entity (other
than a Tenant Affiliate) to which this

 

34

--------------------------------------------------------------------------------


 

Lease is so assigned or which so sublets the Premises and/or any guarantor of
such entity has a credit worthiness (e.g., assets on a pro forma basis using
generally accepted accounting principles consistently applied and using the most
recent financial statements) which is the same or better than the Tenant as of
the date of this Lease.  For the purposes of the preceding sentence, “control”
shall mean ownership, direct or indirect, of the majority of the voting equity
interests in any such entity.  Any of the transfers described in this
Section 5.6.1 is referred to herein as a “Permitted Transfer”.

 

5.6.1.1 NOTWITHSTANDING THE PROVISIONS OF SECTION 5.6 ABOVE BUT SUBJECT TO THE
PROVISIONS OF THIS SECTION 5.6.1.1 AND THE PROVISIONS OF SECTIONS 5.6.3, 5.6.4
AND 5.6.5, TENANT MAY SUBLEASE UP TO AND INCLUDING ONE (1) SPECIFIC FULL FLOOR
OF THE BUILDING (AS DISTINGUISHED FROM FLOOR AREA ON A NUMBER OF FLOORS TOTALING
THE SQUARE FOOTAGE OF ANY GIVEN FLOOR) PROVIDED THAT IN EACH INSTANCE TENANT, AT
ITS SOLE COST AND EXPENSE, SHALL CONSTRUCT SUCH DEMISING WALLS AND SECONDARY OR
ADDITIONAL MEANS OF INGRESS AND EGRESS AS SHALL BE REQUIRED BY APPLICABLE LEGAL
REQUIREMENTS AND PROVIDED, FURTHER, THAT IN EACH INSTANCE TENANT FIRST OBTAINS
THE EXPRESS PRIOR WRITTEN CONSENT OF LANDLORD, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD, CONDITIONED OR DELAYED.  LANDLORD SHALL NOT BE DEEMED TO
BE UNREASONABLY WITHHOLDING ITS CONSENT TO SUCH A PROPOSED SUBLEASING IF:

 

(a)                                  the proposed subtenant is (i) a tenant or
subtenant in the  Additional Building and Landlord then has available for lease
space in the Additional Building  comparable in size to the space proposed to be
subleased to such subtenant or (iii) not of a character consistent with the
operation of a first class office and development building (by way of example,
Landlord shall not be deemed to be unreasonably withholding its consent to a
subleasing to any governmental or quasi-governmental agency that regularly deals
with the public at large in such agency’s offices, e.g. the Social Security
Administration or Registry of Motor Vehicles), or

 

(b)                                 the proposed subtenant is not of good
character and reputation, or

 

(c)                                  the proposed subtenant does not possess
adequate financial capability to perform the obligations of the subtenant under
the sublease as and when due or required, or

 

(d)                                 the subtenant proposes to use the Premises
(or part thereof) for a purpose other than the purposes for which the Premises
may be used as stated in Section 1.1 hereof, or

 

(e)                                  the character of the business to be
conducted or the proposed use of the premises by the proposed subtenant shall
(i) be reasonably likely to materially increase Landlord’s Operating Expenses
beyond that which Landlord incurs for use by Tenant unless Tenant pays the
amount of such increase that is not otherwise passed through to Tenant as part
of

 

35

--------------------------------------------------------------------------------


 

Landlord’s Operating Expenses (provided that this clause (i) shall not apply
unless and until the Building becomes a multi tenant building, i.e., there is at
least one (1) other tenant in the Building under a direct lease with Landlord);
(ii) be reasonably likely to materially increase the burden on elevators or
other Building systems or equipment over the burden prior to such proposed
subletting; or (iii) violate or be reasonably likely to violate any provisions
or restrictions contained herein relating to the use or occupancy of the
Premises, or

 

(f)                                    there shall then be existing an Event of
Default (defined in section 7.1), or

 

(g)                                 [intentionally omitted.]

 

(h)                                 any part of the rent payable under the
proposed sublease shall be calculated based in whole or in part on the income or
profits derived from the Premises or if proposed sublease shall potentially have
any adverse effect on the real estate investment trust qualification
requirements applicable to Landlord and its affiliates.

 

5.6.2      EXCEPT AS PERMITTED UNDER SECTION 5.6.1 ABOVE, BUT SUBJECT TO THE
PROVISIONS OF THIS SECTION 5.6.2 AND THE PROVISIONS OF SECTIONS 5.6.3, 5.6.4 AND
5.6.5 BELOW, TENANT COVENANTS AND AGREES NOT TO ASSIGN THIS LEASE OR TO SUBLET
MORE THAN ONE (1) SPECIFIC AND COMPLETE FLOOR IN THE BUILDING (WHICH SHALL BE
DEEMED TO INCLUDE, WITHOUT LIMITATION, ANY PROPOSED SUBLEASING WHICH TOGETHER
WITH PRIOR SUBLEASINGS WOULD RESULT IN AN AREA EQUAL TO OR GREATER THAN ONE (1)
SPECIFIC AND COMPLETE FLOOR IN THE BUILDING BEING THE SUBJECT OF ONE OR MORE
SUBLEASES) WITHOUT, IN EACH INSTANCE, HAVING FIRST OBTAINED THE PRIOR WRITTEN
CONSENT OF LANDLORD, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD,
CONDITIONED OR DELAYED; PROVIDED, HOWEVER, THAT IN THE CASE OF ANY SUCH SUBLEASE
SO CONSENTED TO BY LANDLORD, TENANT, AT ITS SOLE COST AND EXPENSE SHALL
CONSTRUCT SUCH DEMISING WALLS AND SECONDARY OR ADDITIONAL MEANS OF INGRESS AND
EGRESS AS SHALL BE REQUIRED BY APPLICABLE LEGAL REQUIREMENTS. LANDLORD SHALL NOT
BE DEEMED TO BE UNREASONABLY WITHHOLDING ITS CONSENT TO SUCH A PROPOSED
ASSIGNMENT OR SUBLEASING IF:

 

(a)                                  the proposed assignee or subtenant is (i) a
tenant or subtenant elsewhere on the Site and Landlord then has available for
lease space in the Additional Building comparable in size to the space proposed
to be subleased to such subtenant, (ii) in active negotiation with Landlord for
premises in the Additional Building or (iii) not of a character consistent with
the operation of a first class development (by way of example, Landlord shall
not be deemed to be unreasonably withholding its consent to an assignment or
subleasing to any governmental or quasi-governmental agency that regularly deals
with the public at large in such agency’s offices, e.g. the Social Security
Administration or Registry of Motor

 

36

--------------------------------------------------------------------------------


 

Vehicles), or

 

(b)                                 the proposed assignee or subtenant is not of
good character and reputation, or

 

(c)                                  the proposed assignee or subtenant does not
possess adequate financial capability to perform the obligations of the Tenant
under this Lease (in the case of an assignment) or of the subtenant under the
sublease (in the case of a sublease) as and when due or required,

 

(d)                                 the assignee or subtenant proposes to use
the Premises (or part thereof) for a purpose other than the purpose for which
the Premises may be used as stated in Section 1.1 hereof, or

 

(e)                                  the character of the business to be
conducted or the proposed use of the Premises by the proposed subtenant or
assignee shall (i) be reasonably likely to materially increase Landlord’s
Operating Expenses beyond that which Landlord incurs for use by Tenant unless
Tenant pays the amount of such increase that is not otherwise passed through to
Tenant as part of Landlord’s Operating Expenses (provided that this clause (i)
shall not apply unless and until the Building becomes a multi tenant building,
i.e., there is at least one (1) other tenant in the Building under a direct
lease with Landlord); (ii) be reasonably likely to materially increase the
burden on elevators or other Building systems or equipment over the burden prior
to such proposed subletting or assignment; or (iii) violate or be reasonably
likely to violate any provisions or restrictions contained herein relating to
the use or occupancy of the Premises, or

 

(f)                                    there shall then be existing an Event of
Default (defined in Section 7.1), or

 

(g)                                 [intentionally omitted.]

 

(h)                                 any part of the rent payable under the
proposed assignment or sublease shall be based in whole or in part on the income
or profits derived from the Premises or if any proposed assignment or sublease
shall potentially have any adverse effect on the real estate investment trust
qualification requirements applicable to Landlord and its affiliates, or

 

(i)                                     [intentionally omitted.]

 

(j)                                     [intentionally omitted.]

 

(k)                                  in the case of a proposed assignment (other
than a Permitted Transfer), Landlord elects, at its option, by notice given
within twenty (20) days after receipt of Tenant’s notice given pursuant to
Section 5.6.3 below, to

 

37

--------------------------------------------------------------------------------


 

terminate this Lease as of the proposed effective date of the proposed
assignment, provided, however, that upon such termination, all of Landlord’s and
Tenant’s obligations relating to the period after such termination date (but not
those relating to the period before such termination date) shall cease. 
Notwithstanding the foregoing provisions of this Section 5.6.2(k), if Landlord
notifies Tenant of Landlord’s election to terminate this Lease, Tenant shall
have the right, by notice to Landlord given within ten (10) days after receipt
by Tenant of Landlord’s notice of termination, to withdraw Tenant’s request to
assign this Lease in which event Landlord’s election to terminate shall be
rendered null and void; or

 

(l)                                     in the case of a proposed subleasing for
a term substantially equal to the then-unexpired Term hereof, which together
with prior subleasings would result in an area greater than one (1) specific
full floor of the Building being the subject of one or more subleases (other
than a subleasing pursuant to Section 5.6.1), Landlord elects, at its option, by
notice given within twenty (20) days after receipt of Tenant’s notice given
pursuant to Section 5.6.3 below, to terminate this Lease as to such portions of
the Premises then proposed to be sublet (but not as to any prior subleasings)
which would, if made, result in an area greater than one (1) specific full floor
of the Building being sublet (herein called the “Terminated Portion of the
Premises”) as of a date which shall be not earlier than forty (40) days nor
later than ninety (90) days after Landlord’s notice to Tenant; provided, however
that upon the termination date as set forth in Landlord’s notice, all of
Landlord’s and Tenant’s obligations as to the Terminated Portion of the Premises
relating to the period after such termination date (but not those relating to
the period before such termination date) shall cease and, promptly upon being
billed therefor by Landlord Tenant shall make final payment of all Annual Fixed
Rent and Additional Rent due from Tenant through such termination date;
provided, further, that this Lease shall remain in full force and effect as to
such remainder of the Premises, except that from and after the termination date
the Rentable Floor Area of the Premises shall be reduced to the rentable floor
area of the remainder of the Premises and the definition of Rentable Floor Area
of the Premises shall be so amended and after such termination all references in
this Lease to the “Premises” or the “Rentable Floor Area of the Premises” shall
be deemed to be references to the remainder of the Premises and, accordingly,
Tenant’s payments for Annual Fixed Rent, operating costs, real estate taxes and
electricity shall be reduced on a pro rata basis to reflect the size of the
remainder of the Premises, and provided further that Landlord shall, at Tenant’s
sole but reasonable cost and expense, separately demise the Terminated Portion
of the Premises.  Notwithstanding the foregoing provisions of this
Section 5.6.2(l), if Landlord notifies Tenant of Landlord’s election to
terminate this Lease as to the Terminated Portion of the Premises, Tenant shall
have the right, by

 

38

--------------------------------------------------------------------------------


 

notice of Landlord given within ten (10) days after receipt by Tenant of
Landlord’s notice of termination, to withdraw Tenant’s request to sublease the
Premises in which event Landlord’s election to terminate shall be rendered null
and void; or

 

5.6.3        Tenant shall give Landlord notice of any proposed sublease or
assignment (which notice, with respect to any assignment occurring by reason of
any merger or acquisition of Tenant or its assets pursuant to Section 5.6.1
above, may be given as of the date of such assignment), and said notice shall
specify the provisions of the proposed assignment or subletting, including
(a) the name and address of the proposed assignee or subtenant, (b) in the case
of a proposed subletting pursuant to Section 5.6.1.1 or a proposed assignment or
subletting pursuant to Section 5.6.2, as the case may be, such information as to
the proposed assignee’s or proposed subtenant’s net worth and financial
capability and standing as may reasonably be required for Landlord to make the
determination referred to in Section 5.6.1.1 or 5.6.2 above (provided, however,
that Landlord shall hold such information confidential having the right to
release same to its officers, accountants, attorneys and mortgage lenders on a
confidential basis), (c) the business terms and provisions upon which the
proposed assignment or subletting is to be made, (d) in the case of a proposed
subletting pursuant to Section 5.6.1.1 or a proposed assignment or subletting
pursuant to Section 5.6.2, as the case may be, all other information reasonably
necessary to make the determination referred to in 5.6.1.1 or Section 5.6.2
above and (e) in the case of a proposed assignment or subletting pursuant to
Section 5.6.1 above, such information as may be reasonably required by Landlord
to determine that such proposed assignment or subletting complies with the
requirements of said Section 5.6.1; provided, however, that in the case of a
merger or acquisition, if required by law or by the terms of any confidentiality
agreement to which Tenant is a party, such information may be provided forthwith
after the effective date of such assignment.   Within ten (10) business days
following Landlord’s receipt of Tenant’s notice given as aforesaid (including
notice given by Tenant pursuant to the immediately preceding provision),
Landlord shall make and submit to Tenant Landlord’s determination as aforesaid
or advise Tenant in reasonable detail of the particular respects in which
Tenant’s notice and/or submission is insufficient (failing which, such notice
and submission shall be deemed adequate) in which case Tenant shall re-submit
such notice with all required information and thereupon the ten (10) business
day period shall again be applicable.

 

If Landlord shall consent to the proposed assignment or subletting, as the case
may be, then, in such event, Tenant may thereafter sublease or assign pursuant
to Tenant’s notice, as given hereunder; provided, however, that if such
assignment or sublease shall not be executed and delivered to Landlord within
one hundred twenty (120) days after the date of Landlord’s consent, the consent
shall be deemed null and void and the provisions of Section 5.6.1.1 or
Section 5.6.2, as the case may be, shall be applicable.

 

39

--------------------------------------------------------------------------------


 

5.6.4        In addition, in the case of any assignment or subleasing as to
which Landlord may consent (other than an assignment or subletting permitted
under Section 5.6.1 hereof) such consent shall be upon the express and further
condition, covenant and agreement, and Tenant hereby covenants and agrees that,
in addition to the Annual Fixed Rent, Additional Rent and other charges to be
paid pursuant to this Lease, fifty percent (50%) of the “Assignment/Sublease
Profits” (hereinafter defined), if any, shall be paid to Landlord.  The
“Assignment/Sublease Profits” shall be the excess, if any, of (a) the
“Assignment/Sublease Net Revenues” as hereinafter defined over (b) the Annual
Fixed Rent and Additional Rent and other charges provided in this Lease
(provided, however, that for the purpose of calculating the Assignment/Sublease
Profits in the case of a sublease, appropriate proportions in the applicable
Annual Fixed Rent, Additional Rent and other charges under this Lease shall be
made based on the percentage of the Premises subleased and on the terms of the
sublease).  The “Assignment/Sublease Net Revenues” shall be the fixed rent,
additional rent and all other charges and sums payable either initially or over
the term of the sublease or assignment plus all other profits and increases to
be derived by Tenant directly as a result of such subletting or assignment
(exclusive of the rental or purchase price received by Tenant for the transfer
of business assets other than Tenant’s leasehold interest under this Lease),
less the actual out-of-pocket costs of Tenant incurred in such subleasing or
assignment (the definition of which consists of rent concessions, brokerage
commissions, legal fees of outside counsel engaged by Tenant in connection with
such assignment or subleasing, alteration allowances and other cost of any
leasehold improvements made by Tenant in connection with such subletting or
assignment, as set forth in a statement certified by an appropriate officer of
Tenant and delivered to Landlord within thirty (30) days of the full execution
of the sublease or assignment document, amortized over the term of the sublease
or assignment.

 

All payments of the Assignment/Sublease Profits due Landlord shall be made
within fifteen (15) business days of receipt of same by Tenant.

 

5.6.5 (A)        It shall be a condition of the validity of any assignment or
subletting of right under Section 5.6.1 above, or consented to under
Section 5.6.1.1 or Section 5.6.2 above, that both Tenant (except in the event
that Tenant ceases to exist through a merger) and the assignee or sublessee
enter into a separate written instrument directly with Landlord containing the
agreement of the assignee or sublessee Tenant to be bound directly to Landlord
for all the obligations of the Tenant hereunder, including, without limitation,
the obligation (a) to pay the rent and other amounts provided for under this
Lease (but in the case of a partial subletting, such subtenant shall agree on a
pro rata basis to be so bound) and (b) to comply with the applicable provisions
of Sections 5.6 through 5.6.5 hereof. Such assignment or subletting shall not
relieve the Tenant named herein of any of the obligations of the Tenant
hereunder and Tenant shall remain fully and primarily liable therefor

 

40

--------------------------------------------------------------------------------


 

and the liability of Tenant and such assignee (or subtenant, as the case may be)
shall be joint and several. Further, and notwithstanding the foregoing, the
provisions hereof shall not constitute a recognition of the assignment or the
assignee thereunder or the sublease or the subtenant thereunder, as the case may
be, and at Landlord’s option, upon the termination of the Lease, the assignment
or sublease shall be terminated.

 

(B)           Except with respect to any Permitted Transfer, as Additional Rent,
Tenant shall reimburse Landlord within thirty (30) days after receipt of an
invoice from landlord, an amount equal to the reasonable out of pocket legal and
other expenses incurred by Landlord in connection with any request by Tenant for
consent to assignment or subletting, not to exceed $3,000 for any one
transaction.  Section 5.14 hereof shall apply to any request for plan review
made in connection with any transfer.

 

(C)           If this Lease be assigned, or if the Premises or any part thereof
be sublet or occupied by anyone other than Tenant, Landlord may upon prior
notice to Tenant, at any time and from time to time after the occurrence of an
Event of Default by Tenant under this Lease, collect rent and other charges from
the assignee, sublessee or occupant and apply the net amount collected to the
rent and other charges herein reserved, but no such assignment, subletting,
occupancy or collection shall be deemed a waiver of this covenant, or a waiver
of the provisions of Sections 5.6 through 5.6.5 hereof, or the acceptance of the
assignee, sublessee or occupant as a tenant or a release of Tenant from the
further performance by Tenant of covenants on the part of Tenant herein
contained, the Tenant herein named to remain primarily liable under this Lease.

 

(D)          The consent by Landlord to an assignment or subletting under any of
the provisions of Sections 5.6.1 or 5.6.2 shall in no way be construed to
relieve Tenant from obtaining the express consent in writing of Landlord to any
further assignment or subletting, where such consent is required hereunder.

 

(E)           On and after the occurrence, and during the continuance, of an
“Event of Default” (defined in Section 7.1), Landlord shall be entitled to one
hundred percent (100%) of any Assignment/Sublease Profits).

 

(F)           In addition to the other requirements set forth in this Lease and
notwithstanding any other provision of this Lease, partial sublettings of the
Premises shall only be permitted under the following terms and conditions:
(i) the layout of both the subleased premises and the remainder of the Premises
must comply with applicable laws, ordinances, rules and/or regulations
(including, without limitation, all requirements concerning access and egress)
and must be approved by Landlord; (ii) in the event the subleased premises are
separately physically demised from the remainder of the Premises, Tenant shall
pay all costs of

 

41

--------------------------------------------------------------------------------


 

separately physically demising the subleased premises; and (iii) there shall be
no more than two (2) subleases in effect for the Premises at any given time.

 

(G)          Without limiting Tenant’s obligations under Section 5.14 or
elsewhere in Section 5.6.1.1 and/or 5.6.2, Tenant shall be responsible, at
Tenant’s sole cost and expense, for performing all work necessary to comply with
Legal Requirements and Insurance Requirements in connection with any assignment
or subletting hereunder including, without limitation, any work in connection
with such assignment or subletting.

 

5.6.6                        Notwithstanding the other provisions of this Lease,
Tenant may from time to time and without Landlord’s consent  permit one or more
portions of the Premises to be occupied by Tenant’s contractors, subcontractors
of Tenant’s contractors, and/or employees of any of Tenant’s affiliates on a
temporary basis pursuant to an oral or written revocable license, which
contractors and/or subcontractors are using any such space in connection with
the performance of their contract obligations to Tenant in connection with the
Permitted Use and without payment of consideration therefor to Tenant other than
the performance of such contract obligations, provided, however, that incidental
use of such space by any such subcontractor or contractor on behalf of another
entity shall not be deemed a violation of this paragraph. Any space used for the
purposes of this paragraph shall be unified with (e.g. not separately demised),
and indistinguishable from, portions of the Premises not used for such purposes.
Without limiting the generality of Section 5.7(A) below, Tenant shall indemnify,
defend and save Landlord harmless from and against any liability, loss, cost or
damage resulting from the failure of any such contractors or subcontractors to
comply with the terms and conditions of this Lease, and any such failure of such
contractors or subcontractors to comply with the terms and conditions of this
Lease shall be deemed a failure by Tenant to comply.  From time to time upon the
written request of Landlord, Tenant shall identify in writing any such
contractor or subcontractor occupying portions of the Premises pursuant to this
Section 5.6.6.

 


5.7.                              TENANT’S INDEMNITY, INSURANCE AND RELATED
MATTERS


 

(a)  Indemnity.  To the maximum extent permitted by law, Tenant agrees to
indemnify and save harmless the Landlord Parties (as hereinafter defined) from
and against all claims for injury to or death of any person or damage to or
destruction of property by a third party arising from or claimed by a third
party in a legal proceeding to have arisen from (i) any act, omission or
negligence of the Tenant Parties (as hereinafter defined); (ii) any accident,
injury or damage whatsoever caused to any person, or to the property of any
person, occurring in or about the Premises from the earlier of (A) the date on
which any Tenant Party first enters the Premises for any reason or (B) the
Commencement Date, and thereafter throughout and until the end of the Lease
Term, and after the end of the Lease Term for so long after the end of the Lease
Term as Tenant or anyone acting by, through or under Tenant is in occupancy of
the Premises or any portion thereof; (iii) any accident,

 

42

--------------------------------------------------------------------------------


 

injury or damage whatsoever occurring outside the Premises but within the
Building, or on common areas or the Property (collectively, “the Complex”),
where such accident, injury or damage results, or is claimed by a third party in
a legal proceeding to have resulted, from any act, omission or negligence on the
part of any of the Tenant Parties; or (iv) any breach of this Lease by Tenant. 
Tenant shall pay such indemnified amounts as they are incurred by the Landlord
Parties.  This indemnification shall not be construed to deny or reduce any
other rights or obligations of indemnity that a Landlord Parties may have under
this Lease or the common law.  Notwithstanding anything contained herein to the
contrary, Tenant shall not be obligated to indemnify a Landlord Party for any
claims to the extent that such Landlord Party’s damages result from such
Landlord Party’s negligence or willful misconduct.

 

(b)  Breach.  In the event that Tenant breaches any of its indemnity obligations
hereunder or under any other contractual or common law indemnity: (i) Tenant
shall pay to the Landlord Parties all liabilities, loss, cost, or expense
(including reasonable attorney’s fees) reasonably incurred by the Landlord
Parties as a result of said breach; and (ii) the Landlord Parties may deduct and
offset from any amounts due to Tenant under this Lease any amounts owed by
Tenant pursuant to this section.

 

(c)  No limitation.  The indemnification obligations under this Section shall
not be limited in any way by any limitation on the amount or type of damages,
compensation or benefits payable by or for Tenant or any subtenant or other
occupant of the Premises under workers’ compensation acts, disability benefit
acts, or other employee benefit acts.  Tenant waives any immunity from or
limitation on its indemnity or contribution liability to the Landlord Parties
based upon such acts.

 

(d)  Subtenants and other occupants.  Tenant shall require its subtenants, if
any, to be bound by the terms of this Section 5.7.

 

(e)  Survival.  The terms of this section shall survive any termination or
expiration of this Lease.

 

(f)  Costs.  The foregoing indemnity and hold harmless agreement shall include
indemnity for all reasonable costs, expenses and liabilities (including, without
limitation, attorneys’ fees and disbursements) incurred by the Landlord Parties
in connection with any such claim or any action or proceeding brought thereon,
and the defense thereof.  In addition, in the event that any action or
proceeding shall be brought against one or more Landlord Parties by reason of
any such claim, Tenant, upon request from the Landlord Party, shall resist and
defend such action or proceeding on behalf of the Landlord Party by counsel
appointed by Tenant’s insurer (if such claim is covered by insurance without
reservation) or otherwise by counsel reasonably satisfactory to the Landlord
Party.  The Landlord Parties shall not be bound by any compromise or settlement
of any such claim, action or proceeding without the prior written consent of
such Landlord Parties, which consent shall not be unreasonably withheld.  Such
consent shall not be required for any

 

43

--------------------------------------------------------------------------------


 

compromise or settlement pursuant to which the Landlord Parties are completely
released from liability.

 

5.7.1.       Tenant’s Risk.

 

Tenant agrees to use and occupy the Premises, and to use such other portions of
the Building and the Complex as Tenant is given the right to use by this Lease
at Tenant’s own risk.  The Landlord Parties shall not be liable to the Tenant
Parties for any damage, injury, loss, compensation or claim to or destruction of
any of Tenant’s property (including, but not limited to, claims for the
interruption of or loss to a Tenant Party’s business), based on, arising out of
or resulting from any cause whatsoever, including, but not limited to, repairs
to any portion of the Premises or the Building or the Complex, any fire,
robbery, theft, mysterious disappearance, or any other crime or casualty, the
actions of any other tenants of the Building or of any other person or persons,
or any leakage in any part or portion of the Premises or the Building or the
Complex, or from water, rain or snow that may leak into, or flow from any part
of the Premises or the Building or the Complex, or from drains, pipes or
plumbing fixtures in the Building or the Complex.  Any goods, property or
personal effects stored or placed in or about the Premises shall be at the sole
risk of the Tenant Party, and neither the Landlord Parties nor their insurers
shall in any manner be held responsible therefor.  The Landlord Parties shall
not be responsible or liable to a Tenant Party, or to those claiming by, through
or under a Tenant Party, for any loss or damage that may be occasioned by or
through the acts or omissions of persons occupying adjoining premises or any
part of the premises adjacent to or connecting with the Premises or any part of
the Building or otherwise.  Notwithstanding the foregoing, the Landlord Parties
shall not be released from liability for any injury, loss, damages or liability
to the extent arising from any negligence or willful misconduct of the Landlord
Parties; provided, however, in no event shall the Landlord Parties have any
liability, to a Tenant Party based on any loss with respect to or interruption
in the operation of Tenant’s business.  The provisions of this section shall be
applicable until the expiration or earlier termination of the Lease Term, and
during such further period as Tenant may use or be in occupancy of any part of
the Premises or of the Building.  Nothing in this Section shall be deemed to
affect Tenant’s rights under Section 4.2(B) of this Lease subject, however, to
the limitations set forth in Sections 5.8, 8.4 and this Section 5.7.1.

 

5.7.2        Tenant’s Commercial General Liability Insurance

 

Tenant agrees to maintain in full force on or before the earlier of (i) the date
on which any Tenant Party first enters the Premises for any reason or (ii) the
Commencement Date, and thereafter throughout and until the end of the Lease
Term, and after the end of the Lease Term for so long after the end of the Lease
Term as Tenant or anyone acting by, through or under Tenant is in occupancy of
the Premises or any portion thereafter, a policy of commercial general liability

 

44

--------------------------------------------------------------------------------


 

insurance, on an occurrence basis, issued on a form at least as broad as
Insurance Services Office (“ISO”) Commercial General Liability Coverage
“occurrence” form CG 00 01 10 01 or another ISO Commercial General Liability
“occurrence” form providing equivalent coverage.  Such insurance shall include
broad form contractual liability coverage, specifically covering but not limited
to the indemnification obligations undertaken by Tenant in this Lease.  The
minimum limits of liability of such insurance shall be $5,000,000.00 per
occurrence per location.  In addition, in the event Tenant hosts a function in
the Premises, Tenant agrees to obtain, and cause any persons or parties
providing services for such function to obtain, the appropriate insurance
coverages as determined by Landlord (including liquor liability coverage, if
applicable) and provide Landlord with evidence of the same.

 

5.7.3        Tenant’s Property Insurance.

 

Tenant shall maintain at all times during the Term of the Lease, and during such
earlier time as Tenant may be performing work in or to the Premises or have
property, fixtures, furniture, equipment, machinery, goods, supplies, wares or
merchandise on the Premises, and continuing thereafter so long as Tenant is in
occupancy of any part of the Premises, business interruption insurance, and
insurance against loss or damage covered by the so-called “all risk” type
insurance coverage with respect to Tenant’s property, fixtures, furniture,
equipment, machinery, goods, supplies, wares, merchandise including without
limitation, all demountable partitions and walls.  The “all risk” insurance
required by this section shall be in an amount at least equal to the full
replacement cost of Tenant’s Property, subject to a commercially reasonable
deductible consistent with Section 5.7.5.  The business interruption insurance
required by this Section shall be an amount not less than One Million Dollars
($1,000,000.00).  In addition, during such time as Tenant is performing work in
or to the Premises, Tenant, at Tenant’s expense, shall also maintain, or shall
cause its contractor(s) to maintain, builder’s risk insurance for the full
insurable value of such work.  Landlord and such additional persons or entities
with an insurable interest in the Premises as Landlord may reasonably request by
written notice to Tenant shall be named as loss payees, as their interests may
appear, on the policy or policies required by this section.

 

In the event of loss or damage covered by the “all risk” insurance required by
this section, the responsibilities for repairing or restoring the loss or damage
shall be determined in accordance with Article VI of this Lease.

 

5.7.4        Tenant’s Other Insurance

 

Throughout the Lease Term, Tenant shall obtain and maintain (1) worker’s
compensation insurance or participation in a monopolistic state workers’
compensation fund; and (2) employer’s liability insurance or (in a monopolistic

 

45

--------------------------------------------------------------------------------


 

state) Stop Gap Liability insurance.  Such worker’s compensation insurance shall
carry minimum limits as defined by the law of the jurisdiction in which the
Premises are located (as the same may be amended from time to time).  Such
employer’s liability insurance shall be in an amount not less than One Million
Dollars ($1,000,000) for each accident, Five Hundred Thousand Dollars ($500,000)
disease-policy limit, and One Million Dollars ($1,000,000) disease-each
employee.

 

5.7.5        Requirements for Insurance

 

All insurance required to be maintained by Tenant or Landlord pursuant to this
Lease shall be maintained with responsible companies that are admitted to do
business, and are in good standing, in the jurisdiction in which the Premises
are located and that have a rating of at least “A” and are within a financial
size category of not less than “Class X” in the most current Best’s Key Rating
Guide or such similar rating as may be reasonably selected by Landlord.  All
such insurance required to be maintained by Tenant shall:  (1) be acceptable in
form and content to Landlord (Landlord agreeing to act reasonably and in good
faith); (2) be primary and noncontributory; and (3) contain an endorsement
prohibiting cancellation, failure to renew, reduction of amount of insurance, or
change in coverage without the insurer first endeavoring to give Landlord thirty
(30) days’ prior written notice of such proposed action.  No such policy shall
contain any deductible greater than $25,000.00 with respect to Tenant’s
commercial general liability insurance and $100,000.00 with respect to Tenant’s
Property Insurance.  All deductibles and self-insured retentions under any
policy maintained by Landlord or Tenant shall be deemed to be “insurance” for
purposes of the waiver in Section 5.8 below.  Landlord reserves the right from
time to time to require Tenant to obtain higher minimum amounts of insurance if
and to the extent such limits as are customarily carried with respect to similar
properties in the area in which the Premises are located.  The minimum amounts
of insurance required by this Lease shall not be reduced by the payment of
claims or for any other reason.  In the event Tenant shall fail to obtain or
maintain any insurance meeting the requirements of this Article, or to deliver
such policies or certificates as required by this Article, Landlord may, at its
option, on five (5) days notice to Tenant, procure such policies for the account
of Tenant, and the cost thereof shall be paid to Landlord within five (5) days
after delivery to Tenant of bills therefor.

 

5.7.6        Additional Insureds

 

The commercial general liability carried by Tenant pursuant to this Lease, and
any additional liability insurance carried by Tenant pursuant to Section 5.7.2
of this Lease, shall name Landlord, Landlord’s managing agent, and such other
Persons with an insurable interest in the Premises as Landlord may reasonably
request by written notice to Tenant from time to time as additional insureds
with respect to liability arising out of or related to this Lease or the
operations of Tenant

 

46

--------------------------------------------------------------------------------


 

(collectively “Additional Insureds”).  Such insurance shall provide primary
coverage without contribution from any other insurance carried by or for the
benefit of Landlord, Landlord’s managing agent, or other Additional Insureds. 
Such insurance shall also waive any right of subrogation against each Additional
Insured.

 

5.7.7        Certificates of Insurance

 

On or before the earlier of (i) the date on which any Tenant Party first enters
the Premises for any reason or (ii) the Commencement Date, Tenant shall furnish
Landlord with certificates evidencing the insurance coverage required by this
Lease, and renewal certificates shall be furnished to Landlord at least annually
thereafter, and at least thirty (30) days prior to the expiration date of each
policy for which a certificate was furnished.  (Acceptable forms of such
certificates for liability and property insurance, respectively, are attached as
Exhibit I).  In jurisdictions requiring mandatory participation in a
monopolistic state workers’ compensation fund, the insurance certificate
requirements for the coverage required for workers’ compensation will be
satisfied by a letter from the appropriate state agency confirming participation
in accordance with statutory requirements.  Such current participation letters
required by this Section shall be provided every six (6) months for the duration
of this Lease.  Failure by the Tenant to provide the certificates or letters
required by this Section shall not be deemed to be a waiver of the requirements
in this Section.  Upon request by Landlord, a true and complete copy of any
insurance policy required by this Lease shall be delivered to Landlord within
ten (10) days following Landlord’s request.

 

5.7.8        Subtenants

 

Tenant shall, by the terms of any sublease, require its subtenants to indemnify
the Landlord Parties to the same extent that Tenant is required to indemnify the
Landlord Parties pursuant to Section 5.7 above, and to maintain insurance that
meets the requirements of this Article, and otherwise to comply with the
requirements of this Article.  Tenant shall require all such subtenants and
occupants to supply certificates of insurance evidencing that the insurance
requirements of this Article have been met and shall forward such certificates
to Landlord on or before the earlier of (i) the date on which the subtenant or
other occupant or any of their respective direct or indirect partners, officers,
shareholders, directors, members, trustees, beneficiaries, servants, employees,
principals, contractors, licensees, agents, invitees or representatives first
enters the Premises or (ii) the commencement of the sublease.  Tenant shall be
responsible for identifying and remedying any deficiencies in such certificates
or policy provisions.

 

5.7.9        No Violation of Building Policies

 

Tenant shall not commit or permit any violation of the policies of fire, boiler,

 

47

--------------------------------------------------------------------------------


 

sprinkler, water damage or other insurance covering the Complex and/or the
fixtures, equipment and property therein carried by Landlord, or do or permit
anything to be done, or keep or permit anything to be kept, in the Premises,
which in case of any of the foregoing (i) would result in termination of any
such policies, (ii) would adversely affect Landlord’s right of recovery under
any of such policies, or (iii) would result in reputable and independent
insurance companies refusing to insure the Complex or the property of Landlord
in amounts reasonably satisfactory to Landlord.

 

5.7.10      Tenant to Pay Premium Increases

 

If, because of anything done, caused or permitted to be done, or omitted by
Tenant (or its subtenant or other occupants of the Premises), the rates for
liability, fire, boiler, sprinkler, water damage or other insurance on the
Complex or on the property and equipment of Landlord or any other tenant or
subtenant in the Building shall be higher than they otherwise would be, Tenant
shall reimburse Landlord and/or the other tenants and subtenants in the Building
for the additional insurance premiums thereafter paid by Landlord or by any of
the other tenants and subtenants in the Building which shall have been charged
because of the aforesaid reasons, such reimbursement to be made from time to
time on Landlord’s demand. Landlord agrees that the use of the Premises for
office use only will not, per se, result in any increase in premium.  Landlord
agrees that Landlord’s Operating Expenses shall not include any additional
premium payable by reason of any hazardous activity beyond office use conducted
by any other occupant of the Complex.

 

5.7.11      Tenant’s Work

 

During such times as Tenant is performing work or having work or services
performed in or to the Premises, Tenant shall require its contractors, and their
subcontractors of all tiers, to obtain and maintain commercial general
liability, automobile, workers compensation, employer’s liability, builder’s
risk, and equipment/property insurance in such amounts and on such terms as are
customarily required of such contractors and subcontractors on similar
projects.  The amounts and terms of all such insurance are subject to Landlord’s
written approval, which approval shall not be unreasonably withheld.  The
commercial general liability and auto insurance carried by Tenant’s contractors
and their subcontractors of all tiers pursuant to this section shall name
Landlord, Landlord’s managing agent, and such other Persons with an insurable
interest in the Premises as Landlord may reasonably request by written notice to
Tenant from time to time as additional insureds with respect to liability
arising out of or related to their work or services (collectively “Additional
Insureds”).  Such insurance shall provide primary coverage without contribution
from any other insurance carried by or for the benefit of Landlord, Landlord’s
managing agent, or other Additional Insureds.  Such insurance shall also waive
any right of subrogation against each Additional Insured.  Tenant shall obtain
and submit to Landlord, prior to the

 

48

--------------------------------------------------------------------------------


 

earlier of (i) the entry onto the Premises by such contractors or subcontractors
or (ii) commencement of the work or services, certificates of insurance
evidencing compliance with the requirements of this section.

 

5.7.12     Definitions of Landlord Parties and Tenant Parties

 

The term “Landlord Party” or “Landlord Parties” shall mean Landlord, any
affiliate of Landlord, Landlord’s managing agents for the Building, each
Mortgagee, and each of their respective direct or indirect partners, officers,
shareholders, directors, members, trustees, beneficiaries, servants, employees,
principals, contractors, licensees, agents or representatives.  For the purposes
of this Lease, the term “Tenant Party” or “Tenant Parties” shall mean Tenant,
any affiliate of Tenant, any permitted subtenant or any other permitted occupant
of the Premises, and each of their respective direct or indirect partners,
officers, shareholders, directors, members, trustees, beneficiaries, servants,
employees, principals, contractors, licensees, agents, invitees or
representatives.

 


5.8           WAIVER OF SUBROGATION


 

The parties hereto waive and release any and all rights of recovery against the
other, and agree not to seek to recover from the other or to make any claim
against the other, and in the case of Landlord, against all “Tenant Parties”
(hereinafter defined), and in the case of Tenant, against all “Landlord Parties”
(hereinafter defined), for any loss or damage incurred by the waiving/releasing
party to the extent such loss or damage is insured under any insurance policy
required by this Lease or which would have been so insured had the party carried
the insurance it was required to carry hereunder.  Tenant shall cause its
subtenants, if any, of the Premises to be bound by the provisions hereof.  In
addition, the parties hereto (and, in the case of Tenant, its subtenants) shall
procure an appropriate clause in, or endorsement on, any insurance policy
required by this Lease pursuant to which the insurance company waives
subrogation so long as no material additional premium is charged for such
waiver.  The insurance policies required by this Lease shall contain no
provision that would invalidate or restrict the parties’ waiver and release of
the rights of recovery in this section.  The parties hereto covenant that no
insurer shall hold any right of subrogation against the parties hereto by virtue
of such insurance policy.

 


5.9           RIGHT OF ENTRY


 

To permit Landlord and its agents to examine the Premises at reasonable times
and (except in the event of an emergency) upon reasonable prior notice and
subject to Tenant’s reasonable security requirements of which Landlord has been
given prior notice, and, if Landlord shall so elect, to make any repairs or
replacements Landlord may deem necessary (provided, however, that Landlord will
make repairs or replacements within the Premises only to the extent permitted or
required under this Lease); to remove, at Tenant’s expense, any alterations,
addition, signs, curtains, blinds, shades, awnings, aerials, flagpoles, or the
like not consented to in writing; and to show the Premises to

 

49

--------------------------------------------------------------------------------


 

prospective tenants during the eleven (11) months preceding expiration of the
Term and to prospective purchasers and mortgagees at all reasonable times. 
Notwithstanding the foregoing, Landlord’s building engineer or property manager
(and assistant building engineer or assistant property manager) shall have the
right to have an office in the Building and/or to perform his duties in the
Building (including scheduling service contractors and performing or causing
repairs, replacements and other work to be performed) without giving prior
notice.  Landlord agrees that except in the case of an emergency, it will
conduct any such entry contemplated by this Section 5.9 in such a manner so as
to minimize any interference with the conduct of Tenant’s business operations in
the Premises (consistent with the nature of the reason for such entry).

 


5.10         FLOOR LOAD; PREVENTION OF VIBRATION AND NOISE


 

Not to place a load upon the Premises exceeding an average rate of 70 pounds of
live load per square foot of floor area (partitions shall be considered as part
of the live load); and not to move any safe, vault or other heavy equipment in,
about or out of the Premises except in such manner and at such time as Landlord
shall in each instance authorize; Tenant’s business machines and mechanical
equipment which cause vibration or noise that may be transmitted to the Building
structure or to any other space in the Building shall be so installed,
maintained and used by Tenant so as to eliminate such vibration or noise.

 


 5.11        PERSONAL PROPERTY TAXES


 

To pay promptly when due all taxes which may be imposed upon Tenant’s Property
in the Premises to whomever assessed.

 


 5.12        COMPLIANCE WITH LAWS


 

Except as otherwise expressly provided in Section 4.6 above, to comply with all
applicable Legal Requirements now or hereafter in force which shall impose a
duty on Landlord or Tenant relating to or as a result of the use or occupancy of
the Premises; provided that Tenant shall not be required to make any
installations, alterations or additions to the Building unless the same are
required by such Legal Requirements as a result of or in connection with
Tenant’s use or occupancy of the Premises beyond normal use of space of this
kind. Tenant shall promptly pay all fines, penalties and damages that may arise
out of or be imposed because of its failure to comply with the provisions of
this Section 5.12.

 


5.13         PAYMENT OF LITIGATION EXPENSES


 

As Additional Rent, to pay all reasonable costs, counsel and other fees incurred
by Landlord in connection with the successful enforcement by Landlord of any
obligations of Tenant under this Lease or in connection with any bankruptcy case
involving Tenant (Landlord hereby similarly agreeing to pay all reasonable third
party costs, counsel or other fees incurred by Tenant in connection with the
successful enforcement by Tenant of

 

50

--------------------------------------------------------------------------------


 

any obligations of Landlord under this Lease or in connection with any
bankruptcy case involving Landlord).

 


5.14         ALTERATIONS


 

(A)        Tenant shall not make alterations and additions to Tenant’s space
except in accordance with plans and specifications therefor first approved by
Landlord, which approval shall not be unreasonably withheld. However, Landlord’s
determination of matters relating to aesthetic issues relating to alterations,
additions or improvements which are visible outside the Premises shall be in
Landlord’s sole but reasonable discretion. Without limiting such standard
Landlord shall not be deemed unreasonable for withholding approval of any
alterations or additions (including, without limitation, any alterations or
additions to be performed by Tenant under Article III) which (a) in Landlord’s
reasonable opinion will materially adversely affect any structural or exterior
element of the Building, any area or element outside of the Premises, or any
facility or base building mechanical system serving any area of the Building
outside of the Premises, or (b) involve or affect the exterior design, size,
height, or other exterior dimensions of the Building or (c) will require unusual
expense to readapt the Premises to normal office use on Lease termination or
expiration or increase the cost of construction or of insurance or taxes on the
Building or of the services called for by Section 4.1 unless Tenant first gives
assurance acceptable to Landlord for payment of such increased cost and that
such readaptation will be made prior to such termination or expiration without
expense to Landlord, (d) enlarge the Rentable Floor Area of the Premises, or
(e) are inconsistent, in Landlord’s reasonable judgment, with alterations
satisfying Landlord’s standards for new alterations in the Building. Landlord’s
review and approval of any such plans and specifications and consent to perform
work described therein shall not be deemed an agreement by Landlord that such
plans, specifications and work conform with applicable Legal Requirements and
requirements of insurers of the Building and the other requirements of this
Lease with respect to Tenant’s insurance obligations (herein called “Insurance
Requirements”) nor deemed a waiver of Tenant’s obligations under this Lease with
respect to applicable Legal Requirements and Insurance Requirements nor impose
any liability or obligation upon Landlord with respect to the completeness,
design sufficiency or compliance of such plans, specifications and work with
applicable Legal Requirements and Insurance Requirements nor give right to any
other parties. Further, Tenant acknowledges that Tenant is acting for its own
benefit and account, and that Tenant shall not be acting as Landlord’s agent in
performing any work in the Premises, accordingly, no contractor, subcontractor
or supplier shall have a right to lien Landlord’s interest in the Property in
connection with any such work. Within thirty (30) days after receipt of an
invoice from Landlord, Tenant shall pay to Landlord as a fee for Landlord’s
review of any work or plans (excluding any review respecting initial
improvements performed pursuant to Article III hereof but including any review
of plans or work relating to any assignment or subletting), as Additional Rent,
an amount equal to the sum of: (i) $150.00 per hour for time spent by Landlord’s
in-house personnel and (ii) all reasonable third party expenses incurred by
Landlord to review Tenant’s plans and Tenant’s work (Landlord hereby agreeing to
cap any plan review costs (i.e., inclusive of

 

51

--------------------------------------------------------------------------------


 

items (i) and (ii) above) relating to interior, non-structural alterations,
addition or improvements that do not impact Building systems at $6,000.00 in
connection with any single request for approval). All alterations and additions
shall be part of the Building unless and until Landlord shall specify the same
for removal pursuant to Section 5.2. All of Tenant’s alterations and additions
and installation of furnishings shall be coordinated with any work being
performed by Landlord and in such manner as to maintain harmonious labor
relations and not to damage the Buildings or Site or interfere with construction
or operation of the Buildings and other improvements to the Site and, except for
installation of furnishings, shall be performed by Landlord’s general contractor
or by contractors or workers first approved by Landlord, which approval shall
not be unreasonably withheld. Except for work by Landlord’s general contractor,
Tenant, before its work is started, shall secure all licenses and permits
necessary therefor; deliver to Landlord a statement of the names of all its
contractors and subcontractors and the estimated cost of all labor and material
to be furnished by them and security reasonably satisfactory to Landlord
protecting Landlord against liens arising out of the furnishing of such labor
and material; and cause each contractor to carry worker’s compensation insurance
in statutory amounts covering all the contractor’s and subcontractor’s employees
and commercial general liability insurance or comprehensive general liability
insurance with a broad form comprehensive liability endorsement with such limits
as Landlord may reasonably require, but in no event less than $2,000,000.00
combined single limit per occurrence on a per location basis (all such insurance
to be written in companies approved by Landlord, which approval shall not be
unreasonably withheld, and naming and insuring Landlord and Landlord’s managing
agent as additional insureds and insuring Tenant as well as the contractors),
and to deliver to Landlord certificates of all such insurance.  Except with
respect to purely cosmetic work, such as floor and wall coverings, Tenant shall
also prepare and submit to Landlord a set of as-built plans, in both print and
electronic forms, showing such work performed by Tenant to the Premises promptly
after any such alterations, improvements or installations are substantially
complete and promptly after any wiring or cabling for Tenant’s computer,
telephone and other communications systems is installed by Tenant or Tenant’s
contractor. Without limiting any of Tenant’s obligations hereunder, Tenant shall
be responsible, as Additional Rent, for the costs of any alterations, additions
or improvements in or to the Building that are required in order to comply with
Legal Requirements directly as a result of any work performed by Tenant.
Landlord shall have the right to provide such rules and regulations relative to
the performance of any alterations, additions, improvements and installations by
Tenant hereunder and Tenant shall abide by all such reasonable rules and
regulations of which Tenant has received advance written notice and shall cause
all of its contractors to so abide including, without limitation, payment for
the costs of using Building services. Tenant agrees to pay promptly when due the
entire cost of any work done on the Premises by Tenant, its agents, employees,
or independent contractors, and not to cause or permit any liens for labor or
materials performed or furnished in connection therewith to attach to the
Premises or the Buildings or the Site and immediately to discharge any such
liens which may so attach. Tenant shall pay, as Additional Rent, 100% of any
real estate taxes on the Complex which shall, at any time after commencement of
the Term, result from any alteration, addition or improvement to the Premises
made by Tenant.

 

52

--------------------------------------------------------------------------------


 

Tenant acknowledges and agrees that Landlord shall be the owner of any
additions, alterations and improvements in the Premises or the Building to the
extent paid for by Landlord.

 

(B)           Notwithstanding the terms of Section 5.14(A), Tenant shall have
the right, without obtaining the prior consent of Landlord, to make alterations,
additions or improvements to the Premises where:

 

(i)            the same are within the interior of the Premises within the
Building, and do not affect the exterior of the Premises and the Building
(including no signs on windows);

 

(ii)           the same do not affect the roof, any structural element of the
Building, the mechanical, electrical, plumbing, heating, ventilating,
air-conditioning and fire protection systems of the Building;

 

(iii)          the cost of any individual alteration, addition or improvement
shall not exceed $30,000.00; and

 

(iv)          Tenant shall comply with the provisions of this Lease and if such
work increases the cost of insurance or taxes or of services, Tenant shall pay
for any such increase in cost;

 

provided, however, that Tenant shall, within ten (10) days prior to the making
of such changes, send to Landlord plans and specifications describing the same
in reasonable detail and provided further that Landlord, by notice to Tenant
given within ten (10) days of its receipt of such plans and specifications, may
require Tenant to restore the Premises to its condition prior to such
alteration, addition or improvement at the expiration or earlier termination of
the Lease Term.

 


5.15         VENDORS


 

Any vendors engaged by Tenant to perform services in or to the Premises
including, without limitation, janitorial contractors and moving contractors
shall be coordinated with any work being performed by or for Landlord and in
such manner as to maintain harmonious labor relations and not to damage the
Building or the Property or interfere with Building construction or operation
and shall be performed by vendors first approved by Landlord, which approval
shall not be unreasonably withheld.

 


5.16         PATRIOT ACT.


 

As an inducement to Landlord to enter into this Lease, Tenant hereby represents
and warrants that: (i) Tenant is not, nor is it owned or controlled directly or
indirectly by, any person, group, entity or nation named on any list issued by
the Office of Foreign Assets Control of the United States Department of the
Treasury (“OFAC”) pursuant to Executive Order 13224 or any similar list or any
law, order, rule or regulation or any Executive

 

53

--------------------------------------------------------------------------------


 

Order of the President of the United States as a terrorist, “Specially
Designated National and Blocked Person” or other banned or blocked person (any
such person, group, entity or nation being hereinafter referred to as a
“Prohibited Person”); (ii) Tenant is not (nor is it owned, controlled, directly
or indirectly, by any person, group, entity or nation which is) acting directly
or indirectly for or on behalf of any Prohibited Person; and (iii) from and
after the effective date of the above-referenced Executive Order, Tenant (and
any person, group, or entity which Tenant controls, directly or indirectly) has
not conducted nor will conduct business nor has engaged nor will engage in any
transaction or dealing with any Prohibited Person in violation of the U.S.
Patriot Act or any OFAC rule or regulation, including without limitation any
assignment of this Lease or any subletting of all or any portion of the Premises
or the making or receiving of any contribution of funds, goods or services to or
for the benefit of a Prohibited Person in violation of the U.S. Patriot Act or
any OFAC rule or regulation. In connection with the foregoing, it is expressly
understood and agreed that (x) any breach by Tenant of the foregoing
representations and warranties shall be deemed an immediate Event of Default by
Tenant under Section 7.1 of this Lease (without the benefit of notice or grace)
and shall be covered by the indemnity provisions of Section 5.7 above, and
(y) the representations and warranties contained in this subsection shall be
continuing in nature and shall survive the expiration or earlier termination of
this Lease.

 

ARTICLE VI

 

Casualty and Taking

 


6.1                                 DAMAGE RESULTING FROM CASUALTY


 

In case during the Lease Term the Building is damaged by fire or casualty and
such fire or casualty damage cannot, in the ordinary course, reasonably be
expected to be repaired within two hundred seventy (270) days from the time that
repair work would commence, Landlord may, at its election, terminate this Lease
by notice given to Tenant within sixty (60) days after the date of such fire or
other casualty, specifying the effective date of termination. The effective date
of termination specified by Landlord shall not be less than thirty (30) days nor
more than forty-five (45) days after the date of notice of such termination.

 

In case during the Lease Term, the Premises are damaged by fire or casualty and
such fire or casualty damage cannot, in the ordinary course, reasonably be
expected to be repaired within two hundred seventy (270) days from the time that
repair work would commence, Tenant may, at its election, terminate this Lease by
notice given to Landlord within sixty (60) days after the date of such fire or
other casualty, specifying the effective date of termination. The effective date
of termination specified by Tenant shall be not less than thirty (30) days nor
more than forty-five (45) days after the date of notice of such termination.

 

Not later than thirty (30) days after the occurrence of any casualty damage to
the

 

54

--------------------------------------------------------------------------------


 

Building, Landlord shall cause a reputable, independent contractor, engineer,
insurance adjuster or other qualified professional to prepare an estimate of the
time that would be required to restore the Building as required by this
Article VI, which estimate shall be delivered to Landlord and Tenant within such
thirty-day period.  Such estimate shall provide the basis for the termination
rights, if any, of Landlord and Tenant under the preceding two paragraphs.

 

Unless terminated pursuant to the foregoing provisions, this Lease shall remain
in full force and effect following any such damage subject, however, to the
following provisions.

 

If the Building or the Site or any part thereof are damaged by fire or other
casualty and this Lease is not so terminated, or Landlord or Tenant have no
right to terminate this Lease, and in any such case the holder of any mortgage
which includes the Building as a part of the mortgaged premises or any ground
lessor of any ground lease which includes the Site as part of the demised
premises allows the net insurance proceeds to be applied to the restoration of
the Building (and/or the Site), Landlord promptly after such damage and the
determination of the net amount of insurance proceeds available shall use due
diligence to restore the Premises and the Building in the event of damage
thereto (excluding Tenant’s Property, it being agreed that Tenant’s Property
includes all demountable partitions and walls) into proper condition for use and
occupation and a just proportion of the Annual Fixed Rent, Tenant’s share of
Operating Costs and Tenant’s share of real estate taxes according to the nature
and extent of the injury to the Premises shall be abated until the Premises
shall have been put by Landlord substantially into such condition except for
punch list items and long lead items. Notwithstanding anything herein contained
to the contrary, Landlord shall not be obligated to expend for such repair and
restoration any amount in excess of the net insurance proceeds.  At its sole
cost and expense, Tenant shall restore and/or replace Tenant’s Property
including the demountable partitions and walls.

 

If neither party has previously terminated this Lease and such restoration is
not completed within ten (10) months from the date of the casualty or taking,
such period to be subject, however, to extension where the delay in completion
of such work is due to Force Majeure, as defined hereinbelow, (but in no event
beyond twelve (12) months from the date of the casualty or taking), Tenant, as
its sole and exclusive remedy, shall have the right to terminate this Lease at
any time after the expiration of such ten-month (as extended) period until the
restoration is substantially completed, such termination to take effect as of
the thirtieth (30th) day after the date of receipt by Landlord of Tenant’s
notice, with the same force and effect as if such date were the date originally
established as the expiration date hereof unless, within thirty (30) days after
Landlord’s receipt of Tenant’s notice, such restoration is substantially
completed, in which case Tenant’s notice of termination shall be of no force and
effect and this Lease and the Lease Term shall continue in full force and
effect. When used herein, “Force Majeure” shall mean any prevention, delay or
stoppage due to governmental regulation, strikes, lockouts, acts of God, acts of
war, terrorists acts, civil commotions, unusual scarcity of or inability to

 

55

--------------------------------------------------------------------------------


 

obtain labor or materials, labor difficulties, casualty or other causes
reasonably beyond Landlord’s control or attributable to Tenant’s action or
inaction.

 


6.2           UNINSURED CASUALTY


 

Notwithstanding anything to the contrary contained in this Lease, if the
Building or the Premises shall be substantially damaged by fire or casualty as
the result of a risk not covered by the forms of casualty insurance at the time
maintained by Landlord or required to be maintained by Landlord hereunder and
such fire or casualty damage cannot, in the ordinary course, reasonably be
expected to be repaired within ninety (90) days from the time that repair work
would commence, Landlord may, at its election, terminate the Term of this Lease
by notice to the Tenant given within sixty (60) days after such loss. If
Landlord shall give such notice, then this Lease shall terminate as of the date
of such notice with the same force and effect as if such date were the date
originally established as the expiration date hereof.

 


6.3           RIGHTS OF TERMINATION FOR TAKING


 

If the entire Building, or such portion of the Premises as to render the balance
(if reconstructed to the maximum extent practicable in the circumstances)
unsuitable for Tenant’s purposes in Tenant’s reasonable business judgment, shall
be taken by condemnation or right of eminent domain, Tenant shall have the right
to terminate this Lease by notice to the other of its desire to do so, provided
that such notice is given not later than thirty (30) days after Tenant has been
deprived of possession. If either party shall give such notice, then this Lease
shall terminate as of the date that Tenant is deprived of possession with the
same force and effect as if such date were the date originally established as
the expiration date hereof.

 

Further, if (x) the entire Building shall be taken or (y) so much of the
Building shall be so taken that continued operation of the Building would be
uneconomic as a result of the taking, Landlord shall have the right to terminate
this Lease by giving notice to Tenant of Landlord’s desire to do so not later
than thirty (30) days after Tenant has been deprived of possession of the
Premises (or such portion thereof as may be taken). If Landlord shall give such
notice, then this Lease shall terminate as of the date that Tenant is deprived
of possession with the same force and effect as if such date were the date
originally established as the expiration date hereof.

 

Should any part of the Premises be so taken or condemned during the Lease Term
hereof, and should this Lease not be terminated in accordance with the foregoing
provisions, and the holder of any mortgage which includes the Premises as part
of the mortgaged premises or any ground lessor of any ground lease which
includes the Site as part of the demised premises allows the net condemnation
proceeds to be applied to the restoration of the Building, Landlord agrees that
after the determination of the net amount of condemnation proceeds available to
Landlord, Landlord shall use due diligence to put what may remain of the
Premises into proper condition for use and occupation as nearly like the
condition of the Premises prior to such taking as shall be practicable
(excluding

 

56

--------------------------------------------------------------------------------


 

Tenant’s Property). Notwithstanding the foregoing, Landlord shall not be
obligated to expend for such repair and restoration any amount in excess of the
net condemnation proceeds made available to it.

 

If the Premises shall be affected by any exercise of the power of eminent
domain, then the Annual Fixed Rent, Tenant’s share of operating costs and
Tenant’s share of real estate taxes shall be justly and equitably abated and
reduced according to the nature and extent of the loss of use thereof suffered
by Tenant; and in case of a taking which permanently reduces the Rentable Floor
Area of the Premises, a just proportion of the Annual Fixed Rent, Tenant’s share
of operating costs and Tenant’s share of real estate taxes shall be abated for
the remainder of the Lease Term.

 


6.4           AWARD


 

Landlord shall have and hereby reserves to itself any and all rights to receive
awards made for damages to the Premises, the Buildings, the Complex and the Site
and the leasehold hereby created, or any one or more of them, accruing by reason
of exercise of eminent domain or by reason of anything lawfully done in
pursuance of public or other authority. Tenant hereby grants, releases and
assigns to Landlord all Tenant’s rights to such awards, and covenants to execute
and deliver such further assignments and assurances thereof as Landlord may from
time to time request, and if Tenant shall fail to execute and deliver the same
within fifteen (15) days after notice from Landlord, Tenant hereby covenants and
agrees that Landlord shall be irrevocably designated and appointed as its
attorney-in-fact to execute and deliver in Tenant’s name and behalf all such
further assignments thereof which conform with the provisions hereof.

 

Nothing contained herein shall be construed to prevent Tenant from prosecuting
in any condemnation proceeding a claim for the value of any of Tenant’s usual
trade fixtures installed in the Premises by Tenant at Tenant’s expense and, for
relocation and moving expenses, provided that such action and any resulting
award shall not affect or diminish the amount of compensation otherwise
recoverable by Landlord from the taking authority.

 

ARTICLE VII

 

Default

 


7.1                                 TENANT’S DEFAULT


 

(a)                                  If at any time subsequent to the date of
this Lease any one or more of the following events (herein sometimes called an
“Event of Default”) shall occur:

 

(i)            Tenant shall fail to pay the fixed rent, Additional Rent or other
charges for which provision is made herein on or before the date on which the
same become due and payable, and the same continues for five (5) business days
after notice from Landlord to Tenant

 

57

--------------------------------------------------------------------------------


 

thereof; or

 

(ii)           Landlord having rightfully given the notice specified in
subdivision (i) above twice in any calendar year, Tenant shall thereafter in the
same calendar year fail to pay the fixed rent, Additional Rent or other charges
on or before the date on which the same become due and payable; or

 

(iii)          Tenant shall assign its interest in this Lease or sublet any
portion of the Premises in violation of the requirements of Section 5.6 through
5.6.5 of this Lease; or

 

(iv)          Tenant shall neglect or fail to perform or observe any other
covenant herein contained on Tenant’s part to be performed or observed and
Tenant shall fail to remedy the same within thirty (30) days after notice to
Tenant specifying such neglect or failure, or if such failure is of such a
nature that Tenant cannot reasonably remedy the same within such thirty (30) day
period, Tenant shall fail to commence promptly to remedy the same and to
prosecute such remedy to completion with diligence and continuity; or

 

(v)           Tenant’s leasehold interest in the Premises shall be taken on
execution or by other process of law directed against Tenant; or

 

(vi)          Tenant shall make an assignment for the benefit of creditors or
shall file a voluntary petition in bankruptcy or shall be adjudicated bankrupt
or insolvent, or shall file any petition or answer seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief for itself under any present or future Federal, State or other statute,
law or regulation for the relief of debtors, or shall seek or consent to or
acquiesce in the appointment of any trustee, receiver or liquidator of Tenant or
of all or any substantial part of its properties, or shall admit in writing its
inability to pay its debts generally as they become due; or

 

(vii)         A petition shall be filed against Tenant in bankruptcy or under
any other law seeking any reorganization, arrangement, composition,
readjustment, liquidation, dissolution, or similar relief under any present or
future Federal, State or other statute, law or regulation and shall remain
undismissed or unstayed for an aggregate of sixty (60) days (whether or not
consecutive), or if any debtor in possession (whether or not Tenant) trustee,
receiver or liquidator of Tenant or of all or any substantial part of its
properties or of the Premises shall be appointed without the consent or
acquiescence of Tenant and such appointment shall remain unvacated or unstayed
for an aggregate of sixty (60) days (whether or not consecutive), or if any
debtor in possession (whether or not Tenant) trustee, receiver or liquidator of
Tenant or of all or any substantial part of its properties or of the Premises
shall be appointed without the consent or acquiescence of Tenant and such
appointment shall remain unvacated or unstayed

 

58

--------------------------------------------------------------------------------


 

for an aggregate of sixty (60) days (whether or not consecutive) then, and in
any of said cases (notwithstanding any license of a former breach of covenant or
waiver of the benefit hereof or consent in a former instance).

 

Landlord lawfully may, immediately or at any time thereafter, and without demand
or further notice terminate this Lease by notice to Tenant, specifying a date
not less than ten (10) days after the giving of such notice on which this Lease
shall terminate, and this Lease shall come to an end on the date specified
therein as fully and completely as if such date were the date herein originally
fixed for the expiration of the Lease Term (Tenant hereby waiving any rights of
redemption), and Tenant will then quit and surrender the Premises to Landlord,
but Tenant shall remain liable as hereinafter provided.

 

(b)                                 If this Lease shall have been terminated as
provided in this Article, then Landlord may, without notice, re- enter the
Premises, either by force, summary proceedings, ejectment or otherwise, and
remove and dispossess Tenant and all other persons and any and all property from
the same, as if this Lease had not been made, and Tenant hereby waives the
service of notice of intention to re-enter or to institute legal proceedings to
that end.

 

(c)                                  In the event that this Lease is terminated
under any of the provisions contained in Section 7.1 (a) or shall be otherwise
terminated by breach of any obligation of Tenant, Tenant covenants and agrees
forthwith to pay and be liable for, on the days originally fixed herein for the
payment thereof, amounts equal to the several installments of rent and other
charges reserved as they would, under the terms of this Lease, become due if
this Lease had not been terminated or if Landlord had not entered or re-entered,
as aforesaid, and whether the Premises be relet or remain vacant, in whole or in
part, or for a period less than the remainder of the Term, and for the whole
thereof, but in the event the Premises be relet by Landlord, Tenant shall be
entitled to a credit in the net amount of rent and other charges received by
Landlord in reletting, after deduction of all reasonable out of pocket expenses
incurred in reletting the Premises (including, without limitation, remodeling
costs, brokerage fees and the like), and in collecting the rent in connection
therewith, in the following manner:

 

Amounts received by Landlord after reletting shall first be applied against such
Landlord’s expenses, until the same are recovered, and until such recovery,
Tenant shall pay, as of each day when a payment would fall due under this Lease,
the amount which Tenant is obligated to pay under the terms of this Lease
(Tenant’s liability prior to any such reletting and such recovery not in any way
to be diminished as a result of the fact that such reletting might be for a rent
higher than the rent provided for in this Lease); when and if such expenses have
been completely recovered, the amounts received from reletting by Landlord as
have not previously been

 

59

--------------------------------------------------------------------------------


 

applied shall be credited against Tenant’s obligations as of each day when a
payment would fall due under this Lease, and only the net amount thereof shall
be payable by Tenant. Further, amounts received by Landlord from such reletting
for any period shall be credited only against obligations of Tenant allocable to
such period, and shall not be credited against obligations of Tenant hereunder
accruing subsequent or prior to such period; nor shall any credit of any kind be
due for any period after the date when the term of this Lease is scheduled to
expire according to its terms.

 

Landlord agrees to use reasonable efforts to relet the Premises after Tenant
vacates the same in the event this Lease is terminated based upon an Event of
Default by Tenant hereunder. The marketing of the Premises in a manner similar
to the manner in which Landlord markets other premises within Landlord’s control
within the Building shall be deemed to have satisfied Landlord’s obligation to
use “reasonable efforts” hereunder. In no event shall Landlord be required to
(i) solicit or entertain negotiations with any other prospective tenant for the
Premises until Landlord obtains full and complete possession of the Premises
(including, without limitation, the final and unappealable legal right to relet
the Premises free of any claim of Tenant), (ii) relet the Premises before
leasing other vacant space in the Building, or (iii) lease the Premises for a
rental less than the current fair market rent then prevailing for similar office
space in the Building.

 

(d)                                 (i)            Landlord may elect, as an
alternative, to have Tenant pay liquidated damages, which election may be made
by notice given to Tenant at any time after such termination and whether or not
Landlord shall have collected any damages as aforesaid, as liquidated final
damages and in lieu of all other damages beyond the date of such notice. Upon
such notice, Tenant shall promptly pay to Landlord, as liquidated damages, in
addition to any damages collected or due from Tenant for any period prior to
such notice and all expenses which Landlord may have incurred with respect to
the collection of such damages, such a sum as at the time of the giving of such
notice represents the amount of the excess, if any, of the total rent and other
benefits which would have accrued to Landlord under this Lease from the date of
such notice for what would be the then unexpired Lease Term if the Lease terms
had been fully complied with by Tenant over and above the then cash rental value
(in advance) of the Premises for the balance of the Lease Term.

 

(ii)           For the purposes of this Article, if Landlord elects to require
Tenant to pay damages in accordance with the immediately preceding paragraph,
the total rent shall be computed by assuming that Tenant’s share of excess
taxes, Tenant’s share of excess operating costs and Tenant’s share of excess
electrical costs would be, for the balance of the unexpired Term from the date
of such notice, the amount thereof (if any) for the immediately preceding annual
period payable by Tenant to Landlord.

 

60

--------------------------------------------------------------------------------


 

(e)                                  In case of any Event of Default, re-entry,
dispossession by summary proceedings or otherwise, Landlord may (i) re-let the
Premises or any part or parts thereof, either in the name of Landlord or
otherwise, for a term or terms which may at Landlord’s option be equal to or
less than or exceed the period which would otherwise have constituted the
balance of the Term of this Lease and may grant concessions or free rent to the
extent that Landlord reasonably considers advisable or necessary to re-let the
same and (ii) may make such alterations, repairs and decorations in the Premises
as Landlord in its sole but reasonable judgment considers advisable or necessary
for the purpose of reletting the Premises; and the making of such alterations,
repairs and decorations shall not operate or be construed to release Tenant from
liability hereunder as aforesaid. Landlord shall in no event be liable in any
way whatsoever for failure to re-let the Premises, or, in the event that the
Premises are re-let, for failure to collect the rent under re-letting. Tenant
hereby expressly waives any and all rights of redemption granted by or under any
present or future laws in the event of Tenant being evicted or dispossessed, or
in the event of Landlord obtaining possession of the Premises, by reason of the
violation by Tenant of any of the covenants and conditions of this Lease.

 

(f)                                    The specified remedies to which Landlord
may resort hereunder are not intended to be exclusive of any remedies or means
of redress to which Landlord may at any time be entitled lawfully, and Landlord
may invoke any remedy (including the remedy of specific performance) allowed at
law or in equity as if specific remedies were not herein provided for. Further,
nothing contained in this Lease shall limit or prejudice the right of Landlord
to prove for and obtain in proceedings for bankruptcy or insolvency by reason of
the termination of this Lease, an amount equal to the maximum allowed by any
statute or rule of law in effect at the time when, and governing the proceedings
in which, the damages are to be proved, whether or not the amount be greater,
equal to, or less than the amount of the loss or damages referred to above.

 


7.2           LANDLORD’S DEFAULT


 

Landlord shall in no event be in default in the performance of any of Landlord’s
obligations hereunder unless and until Landlord shall have failed to perform
such obligations within thirty (30) days, after notice by Tenant to Landlord
specifying wherein Landlord has failed to perform any such obligation, or, if
such failure is of a nature that Landlord cannot reasonably remedy the same
within such thirty (30) day period, Landlord shall fail to commence promptly to
remedy the same within such thirty-day period and to prosecute such remedy to
completion with diligence. The Tenant shall not assert any right to deduct the
cost of repairs or any monetary claim against the Landlord from rent thereafter
due and payable, but shall look solely to the Landlord for satisfaction of such
claim.

 

61

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

Miscellaneous

 

8.1           Extra Hazardous Use

 

Tenant covenants and agrees that Tenant will not do or permit anything to be
done in or upon the Premises, or bring in anything or keep anything therein,
which shall increase the rate of insurance on the Premises or on the Building
above the standard rate applicable to premises being occupied for the use to
which Tenant has agreed to devote the Premises; and Tenant further agrees that,
in the event that Tenant shall do any of the foregoing, Tenant will promptly pay
to Landlord, on demand, any such increase resulting therefrom, which shall be
due and payable as Additional Rent thereunder.

 


8.2           WAIVER


 

Failure on the part of Landlord or Tenant to complain of any action or
non-action on the part of the other, no matter how long the same may continue,
shall never be a waiver by Tenant or Landlord, respectively, of any of its
rights hereunder. Further, no waiver at any time of any of the provisions hereof
by Landlord or Tenant shall be construed as a waiver of any of the other
provisions hereof, and a waiver at any time of any of the provisions hereof
shall not be construed as a waiver at any subsequent time of the same
provisions. The consent or approval of Landlord or Tenant to or of any action by
the other requiring such consent or approval shall not be construed to waive or
render unnecessary Landlord’s or Tenant’s consent or approval to or of
subsequent similar act by the other.

 

No payment by Tenant, or acceptance by Landlord, of a lesser amount than shall
be due from Tenant to Landlord shall be treated otherwise than as a payment on
account. The acceptance by Landlord of a check for a lesser amount with an
endorsement or statement thereon, or upon any letter accompanying such check,
that such lesser amount is payment in full, shall be given no effect, and
Landlord may accept such check without prejudice to any other rights or remedies
which Landlord may have against Tenant.

 


8.3           CUMULATIVE REMEDIES


 

Except as expressly provided in this Lease, the specific remedies to which
Landlord or Tenant may resort under the terms of this Lease are cumulative and
are not intended to be exclusive of any other remedies or means of redress to
which such party may be lawfully entitled in case of any breach or threatened
breach by Tenant or Landlord, as the case may be, of any provisions of this
Lease. In addition to the other remedies provided in this Lease, each of Tenant
and Landlord shall be entitled to the restraint by injunction of the violation
or attempted or threatened violation of any of the covenants, conditions or
provisions of this Lease or to a decree compelling specific performance of any
such covenants, conditions or provisions.

 

62

--------------------------------------------------------------------------------


 


8.4           QUIET ENJOYMENT


 

This Lease is subject and subordinate to all matters of record.  Provided no
Event of Default then exists, Tenant, shall lawfully, peaceably and quietly
have, hold, occupy and enjoy the Premises during the Term (exclusive of any
period during which Tenant is holding over after the termination or expiration
of this Lease without the consent of Landlord), without hindrance or ejection by
any persons claiming by, through, or under Landlord or claiming to have title to
the Premises superior to Tenant, subject, however, to the terms of this Lease;
the foregoing covenant of quiet enjoyment is in lieu of any other covenant,
express or implied; and it is understood and agreed that this covenant and any
and all other covenants of Landlord contained in this Lease shall be binding
upon Landlord and Landlord’s successors, including ground or master lessees,
only with respect to breaches occurring during Landlord’s or Landlord’s
successors’ respective ownership of Landlord’s interest hereunder, as the case
may be.

 

Further, Tenant specifically agrees to look solely to Landlord’s then equity
interest in the Building at the time owned, or in which Landlord holds an
interest as ground lessee, and Landlord’s interest in the proceeds of any fire
or casualty insurance policy, or any  liability insurance policy including,
without limitation, any self insurance (but in the case of liability insurance
and self-insurance only to the extent of an unsatisfied loss event covered by
Landlord’s indemnification obligation under Section 4.3 hereof), or condemnation
award attributable thereto, for recovery of any judgment from Landlord; it being
specifically agreed that neither Landlord (original or successor), nor any
beneficiary of any trust of which any person holding Landlord’s interest is
trustee, nor any member, manager, partner, director or stockholder, nor
Landlord’s managing agent, shall ever be personally liable for any such
judgment, or for the payment of any monetary obligation to Tenant. The provision
contained in the foregoing sentence is not intended to, and shall not, limit any
right that Tenant might otherwise have to obtain injunctive relief against
Landlord or Landlord’s successors in interest, or any action not involving the
personal liability of Landlord (original or successor), any successor trustee to
the persons named herein as Landlord, or any beneficiary of any trust of which
any person holding Landlord’s interest is trustee, or of any manager, member,
partner, director or stockholder of Landlord or of Landlord’s managing agent to
respond in monetary damages from Landlord’s assets other than Landlord’s equity
interest aforesaid in the Building, but in no event shall Tenant have the right
to terminate or cancel this Lease or to withhold rent or to set-off any claim or
damages against rent as a result of any default by Landlord or breach by
Landlord of its covenants or any warranties or promises hereunder, except in the
case of a wrongful eviction of Tenant from the Premises (constructive or actual)
by Landlord continuing after notice to Landlord thereof and a reasonable
opportunity for Landlord to cure the same. In the event that Landlord shall be
determined to have acted unreasonably in withholding any consent or approval
under this Lease, the sole recourse and remedy of Tenant in respect thereof
shall be to specifically enforce Landlord’s obligation to grant such consent or
approval, and in no event shall the Landlord be responsible for any damages of
whatever nature in respect of its failure to give such consent or approval nor
shall the same otherwise affect the obligations of Tenant under

 

63

--------------------------------------------------------------------------------


 

this Lease or act as any termination of this Lease.

 

In no event shall Landlord or Tenant ever be liable to the other party for any
indirect or consequential damages suffered from whatever cause; provided that
the foregoing shall not limit or alter any procedural right or remedy of
Landlord under this Lease nor shall the same apply to the obligations of Tenant
with respect to any hold over by Tenant after the expiration or earlier
termination of this Lease.

 


8.5           NOTICE TO MORTGAGEE AND GROUND LESSOR


 

After receiving notice from any person, firm or other entity that it holds a
mortgage which includes the Premises as part of the mortgaged premises, or that
it is the ground lessor under a lease with Landlord, as ground lessee, which
includes the Premises as a part of the demised premises, no notice from Tenant
to Landlord shall be effective unless and until a copy of the same is given to
such holder or ground lessor, and the curing of any of Landlord’s defaults by
such holder or ground lessor within a reasonable time thereafter (including a
reasonable time to obtain possession of the premises if the mortgagee or ground
lessor elects to do so) shall be treated as performance by Landlord. For the
purposes of this Section 8.5 or Section 8.15, the term “mortgage” includes a
mortgage on a leasehold interest of Landlord (but not one on Tenant’s leasehold
interest).

 


8.6           ASSIGNMENT OF RENTS


 

With reference to any assignment by Landlord of Landlord’s interest in this
Lease, or the rents payable hereunder, conditional in nature or otherwise, which
assignment is made to the holder of a mortgage or ground lease on property which
includes the Premises, Tenant agrees:

 

(a)                           That the execution thereof by Landlord, and the
acceptance thereof by the holder of such mortgage or the ground lessor, shall
never be treated as an assumption by such holder or ground lessor of any of the
obligations of Landlord hereunder, unless such holder, or ground lessor, shall,
by notice sent to Tenant, specifically otherwise elect; and

 

(b)                          That, except as aforesaid, such holder or ground
lessor shall be treated as having assumed Landlord’s obligations hereunder only
upon foreclosure of such holder’s mortgage and the taking of possession of the
Premises, or, in the case of a ground lessor, the assumption of Landlord’s
position hereunder by such ground lessor.

 

In no event shall the acquisition of title to the Building and the land on which
the same is located by a purchaser which, simultaneously therewith, leases the
entire Building or such land back to the seller thereof be treated as an
assumption by such purchaser-lessor, by operation of law or otherwise, of
Landlord’s obligations hereunder, but Tenant shall look solely to such
seller-lessee, and its successors from time to time in title, for performance of
Landlord’s obligations hereunder subject to the provisions of Section 8.4
hereof. In any

 

64

--------------------------------------------------------------------------------


 

such event, this Lease shall be subject and subordinate to the lease to such
purchaser provided that such purchaser agrees to recognize the right of Tenant
to use and occupy the Premises upon the payment of rent and other charges
payable by Tenant under this Lease and the performance by Tenant of Tenant’s
obligations hereunder and provided that Tenant agrees to attorn to such
purchaser. For all purposes, such seller-lessee, and its successors in title,
shall be the landlord hereunder unless and until Landlord’s position shall have
been assumed by such purchaser-lessor.

 


8.7           SURRENDER


 

No act or thing done by Landlord during the Lease Term shall be deemed an
acceptance of a surrender of the Premises, and no agreement to accept such
surrender shall be valid, unless in writing signed by Landlord. No employee of
Landlord or of Landlord’s agents shall have any power to accept the keys of the
Premises prior to the termination of this Lease. The delivery of keys to any
employee of Landlord or of Landlord’s agents shall not operate as a termination
of the Lease or a surrender of the Premises.

 


8.8           BROKERAGE


 

(A)       Tenant warrants and represents that Tenant has not dealt with any
broker in connection with the consummation of this Lease other than the brokers,
person or firm, if any, designated in Section 1.1 hereof (the “Recognized
Brokers”); and in the event any claim is made against the Landlord relative to
dealings by Tenant with brokers other than the Recognized Brokers, Tenant shall
defend the claim against Landlord with counsel of Tenant’s selection first
approved by Landlord (which approval will not be unreasonably withheld) and save
harmless and indemnify Landlord on account of loss, cost or damage which may
arise by reason of such claim.

 

(B)       Landlord warrants and represents that Landlord has not dealt with any
broker in connection with the consummation of this Lease other than the
Recognized Brokers; and in the event any claim is made against the Tenant
relative to dealings by Landlord with brokers other than the Recognized Brokers,
Landlord shall defend the claim against Tenant with counsel of Landlord’s
selection first approved by Tenant (which approval will not be unreasonably
withheld) and save harmless and indemnify Tenant on account of loss, cost or
damage which may arise by reason of such claim. Landlord agrees that it shall be
solely responsible for the payment of brokerage commissions to the Recognized
Brokers for the Original Term of this Lease.

 


8.9           INVALIDITY OF PARTICULAR PROVISIONS


 

If any term or provision of this Lease, or the application thereof to any person
or circumstance shall, to any extent, be invalid or unenforceable, the remainder
of this Lease, or the application of such term or provision to persons or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby, and each term and provision of this Lease shall
be valid and be enforced to the fullest extent permitted by law.

 

65

--------------------------------------------------------------------------------



 


8.10         PROVISIONS BINDING, ETC


 

The obligations of this Lease shall run with the land, and except as herein
otherwise provided, the terms hereof shall be binding upon and shall inure to
the benefit of the successors and assigns, respectively, of Landlord and Tenant
and, if Tenant shall be an individual, upon and to his heirs, executors,
administrators, successors and assigns.  The reference contained to successors
and assigns of Tenant is not intended to constitute a consent to subletting or
assignment by Tenant.

 


8.11         RECORDING; CONFIDENTIALITY


 

Tenant agrees not to record the within Lease, but each party hereto agrees, on
the request of the other, to execute a so-called Notice of Lease or short form
lease in form recordable and complying with applicable law and reasonably
satisfactory to both Landlord’s and Tenant’s attorneys. In no event shall such
document set forth rent or other charges payable by Tenant under this Lease; and
any such document shall expressly state that it is executed pursuant to the
provisions contained in this Lease, and is not intended to vary the terms and
conditions of this Lease.

 

Each of Landlord and Tenant shall be bound by that certain confidentiality
agreement dated as of February 11, 2008, by and between Tenant and Boston
Properties Limited Partnership.  Notwithstanding the terms of such agreement,
Landlord and Tenant each acknowledge and agree that the other shall have the
right to file this Lease with the Securities and Exchange Commission forthwith
after the mutual execution and delivery hereof if applicable laws, ordinances,
statutes, rules or regulations require such filing.  In addition, Landlord shall
have the right, from time to time during the Lease Term, to request and obtain
from Tenant the financial information and other information set forth in
Section 8.16(A) and (B) and Landlord shall have the right from time to time to
disclose any such financial information subject to the terms of said
Section 8.16(A) and (B).

 


8.12         NOTICES


 

Whenever, by the terms of this Lease, notice shall or may be given either to
Landlord or to Tenant, such notice shall be in writing (and no inference shall
be drawn from the fact that certain provisions of this Lease require “written
notice” where others simply require “notice”) and shall be sent by overnight
commercial courier (which obtains a signature upon delivery) or by registered or
certified mail postage or delivery charges prepaid, as the case may be:

 

If intended for Landlord, addressed to Landlord at the address set forth in
Article I of this Lease (or to such other address or addresses as may from time
to time hereafter be designated by Landlord by like notice) with a copy to
Landlord, Attention: General Counsel.

 

If intended for Tenant, addressed to Tenant at the address set forth in
Article I of

 

66

--------------------------------------------------------------------------------


 

this Lease except that from and after the Commencement Date the address of
Tenant shall be the Premises with a copy to Goulston & Storrs, 400 Atlantic
Avenue, Boston, Massachusetts 02110, Attention:  Michael J. Moran (or to such
other address or addresses as may from time to time hereafter be designated by
Tenant by like notice).

 

Except as otherwise provided herein, all such notices shall be effective when
received; provided, that (i) if receipt is refused, notice shall be effective
upon the first occasion that such receipt is refused, (ii) if the notice is
unable to be delivered due to a change of address of which no notice was given,
notice shall be effective upon the date such delivery was attempted, (iii) if
the notice address is a post office box number, notice shall be effective the
day after such notice is sent as provided hereinabove or (iv) if the notice is
to a foreign address, notice shall be effective two (2) days after such notice
is sent as provided hereinabove.

 

Where provision is made for the attention of an individual or department, the
notice shall be effective only if the wrapper in which such notice is sent is
addressed to the attention of such individual or department.

 

Any notice given by an attorney on behalf of Landlord or by Landlord’s managing
agent shall be considered as given by Landlord and shall be fully effective. 
Any notice given by an attorney on behalf of Tenant shall be considered as given
by Tenant and shall be fully effective.

 

Time is of the essence with respect to any and all notices and periods for
giving notice or taking any action thereto under this Lease.

 


8.13         WHEN LEASE BECOMES BINDING


 

Employees or agents of Landlord have no authority to make or agree to make a
lease or any other agreement or undertaking in connection herewith. The
submission of this document for examination and negotiation does not constitute
an offer to lease, or a reservation of, or option for, the Premises, and this
document shall become effective and binding only upon the execution and delivery
hereof by both Landlord and Tenant. All negotiations, considerations,
representations and understandings between Landlord and Tenant are incorporated
herein and may be modified or altered only by written agreement between Landlord
and Tenant, and no act or omission of any employee or agent of Landlord or
Tenant shall alter, change or modify any of the provisions hereof.

 


8.14         SECTION HEADINGS


 

The titles of the Articles throughout this Lease are for convenience and
reference only, and the words contained therein shall in no way be held to
explain, modify, amplify or aid in the interpretation, construction or meaning
of the provisions of this Lease.  Wherever in this Lease it is stated that any
approval, consent, or the like shall not be unreasonably withheld, such
statement shall be read as meaning that the same shall not be unreasonably

 

67

--------------------------------------------------------------------------------


 

withheld, delayed, or conditioned.

 


8.15         RIGHTS OF MORTGAGEE


 

This Lease shall be subject and subordinate to any mortgage now or hereafter on
the Site or the Building, or both, and to each advance made or hereafter to be
made under any mortgage, and to all renewals, modifications, consolidations,
replacements and extensions thereof and all substitutions therefor provided that
the holder of such mortgage agrees to recognize the rights of Tenant under this
Lease (including, without limitation, the right to use and occupy the Premises)
upon the payment of rent and other charges payable by Tenant under this Lease
and the performance by Tenant of Tenant’s obligations hereunder. In confirmation
of such subordination and recognition, Tenant shall execute and deliver promptly
such commercially reasonable instruments of subordination and recognition as
such mortgagee may reasonably request subject to receipt of such instruments of
recognition from such mortgagee as Tenant may reasonably request (Tenant hereby
agreeing to pay any legal or other fees charged by the mortgagee in connection
with providing the same).  In the event that any mortgagee or its respective
successor in title shall succeed to the interest of Landlord, then, this Lease
shall nevertheless continue in full force and effect and Tenant shall and does
hereby agree to attorn to such mortgagee or successor and to recognize such
mortgagee or successor as its landlord. If any holder of a mortgage which
includes the Premises, executed and recorded prior to the date of this Lease,
shall so elect, this Lease and the rights of Tenant hereunder, shall be superior
in right to the rights of such holder, with the same force and effect as if this
Lease had been executed, delivered and recorded, or a statutory notice hereof
recorded, prior to the execution, delivery and recording of any such mortgage.
The election of any such holder shall become effective upon either notice from
such holder to Tenant in the same fashion as notices from Landlord to Tenant are
to be given hereunder or by the recording in the appropriate registry or
recorder’s office of an instrument in which such holder subordinates its rights
under such mortgage to this Lease.

 

Landlord represents and warrants that there is no mortgage or ground lease
encumbering the Building or the Site as of the date of this Lease.

 


 8.16                        STATUS REPORTS AND FINANCIAL STATEMENTS


 

(A)          Recognizing that either party may find it necessary to establish to
third parties, such as accountants, banks, potential or existing mortgagees,
potential purchasers or the like, the then current status of performance
hereunder, each party, on the request of the other made from time to time, will
promptly furnish to the other, or any existing or potential holder of any
mortgage encumbering the Premises, the Building, the Site and/or the Complex or
any potential purchaser of the Premises, the Building, the Site and/or the
Complex, (each an “Interested Party”), a statement of the status of any matter
pertaining to this Lease, including, without limitation, acknowledgments that
(or the extent to which) each party is in compliance with its obligations under
the terms of this Lease.  Any such status statement delivered by Tenant pursuant
to this Section 8.16(A) may be relied upon by any Interested Party.

 

68

--------------------------------------------------------------------------------


 

(B)           For so long as Tenant is a publicly-traded entity and timely files
its financial statements with the Securities And Exchange Commission under and
with Forms 10Q and 10K, Tenant shall have no obligation to deliver financial
statements to Landlord.  In the event that Tenant ceases to be a publicly-traded
entity for reporting purposes, Tenant shall deliver to Landlord, or any
Interested Party designated by Landlord, audited financial statements of Tenant,
if Tenant has its financials audited or financial statements certified by the
Chief Financial Officer of Tenant (in any case such financial statements shall
be prepared in accordance with GAAP consistently applied) including, but not
limited to, a balance sheet, income statement and cash flow statements which
financial statements shall include sufficient detail and information for
Landlord to assess Tenant’s financial condition.  Such financial statements may,
as requested by Landlord, include financial statements for the past three
(3) years (if available), and any such status statement and/or financial
statement delivered by Tenant pursuant to this Section 8.16(B) may be relied
upon by any Interested Party.  Landlord shall keep any non-public information
provided by Tenant pursuant to this Section 8.16(B) confidential, and shall not
disclose the same other than (i) on a need to know basis to Landlord’s officers,
employees and consultants (or to any of the Interested Parties), all of whom
shall be instructed to keep such information confidential, or (ii) to the extent
required by applicable law or by any administrative, governmental or judicial
proceeding.

 


 8.17        SELF-HELP


 

(A)          If Tenant shall at any time default in the performance of any
obligation under this Lease after notice to Tenant thereof and expiration of the
applicable cure period, Landlord shall have the right, but shall not be
obligated, to enter upon the Premises and to perform such obligation
notwithstanding the fact that no specific provision for such substituted
performance by Landlord is made in this Lease with respect to such default. In
performing such obligation, Landlord may make any payment of money or perform
any other act. All reasonable, out of pocket sums so paid by Landlord (together
with interest at the rate of two and one-half percentage points over the then
prevailing prime rate in Boston as set by Bank of America, N.A., or its
successor (but in no event greater than the maximum rate permitted by applicable
law) and all costs and expenses in connection with the performance of any such
act by Landlord, shall be deemed to be Additional Rent under this Lease and
shall be payable to Landlord immediately on demand. Landlord may exercise the
foregoing rights without waiving any other of its rights or releasing Tenant
from any of its obligations under this Lease.

 

(B)           In the event (a) Landlord fails to make such repairs as are
required of Landlord under this Lease or to perform any other obligations of
Landlord hereunder within thirty (30) days (or such shorter period as may be
appropriate in an emergency) after written notice from Tenant to Landlord and to
the holder of any mortgage on the Property of which Tenant has been given
written notice by Landlord specifying the nature of such repairs or other
obligations or (b) if such repairs or other obligations are of the type which
cannot be made or performed within such thirty (30) days after such written
notice from

 

69

--------------------------------------------------------------------------------


 

Tenant, then if Landlord fails to commence making such repairs or to perform
such obligations within such thirty (30) day  period and thereafter prosecute
such repairs or other obligations to completion, then thereafter at any time
prior to Landlord commencing such repairs or other obligations, Tenant may, but
is not obligated to, make such repairs or perform such other obligations and may
make a demand on Landlord for payment of the reasonable out of pocket cost
thereof actually incurred by Tenant and Landlord shall pay the reasonable out of
pocket cost thereof; provided, however, if within thirty (30) days after receipt
of such demand, Landlord shall not have paid same, then Tenant shall have the
right either (i) to bring suit in a court of competent jurisdiction in the
Commonwealth of Massachusetts or (ii) to arbitrate such claim pursuant to the
provisions of subsection (C) below, in either case seeking payment of the sum so
claimed in Tenant’s demand.  However, in no event shall Tenant have the right to
offset against Annual Fixed Rent, or any Additional Rent or other charges
payable under this Lease.  Further, Landlord’s failure to pay Tenant’s demand
shall not be a default of Landlord or give Tenant the right to terminate this
Lease, Tenant’s only right being to bring suit or arbitrate as aforesaid.  If
either Tenant or Landlord elects to arbitrate such claim, then as to that claim
the electing party hereby waives the right to bring suit on such claim other
than to enforce the result of such arbitration.

 

(C)           Any disputes relating to this Section 8.17 may be submitted to
arbitration in accordance with the provisions of Massachusetts law, as from time
to time amended.  Arbitration proceedings, including the selection of an
arbitrator, shall be conducted pursuant to the rules, regulations and procedures
from time to time in effect as promulgated by the American Arbitration
Association.  Prior written notice of application by either party for
arbitration shall be given to the other at least ten (10) days before submission
of the application to the said Association’s office in the City of Boston.  The
arbitrator shall hear the parties and their evidence.  The decision of the
arbitrator shall be binding and conclusive, and judgment upon the award or
decision of the arbitrator may be entered in any court of law with jurisdiction
over the Building, and the parties consent to the jurisdiction of such court and
further agree that any process or notice of motion or other application to the
court or a judge thereof may be served outside Massachusetts by registered mail
or by personal service, provided a reasonable time for appearance is allowed. 
The costs and expenses of each arbitration hereunder and their apportionment
between the parties shall be determined by the arbitrator in his award or
decision.  No arbitrable dispute shall be deemed to have arisen under this Lease
prior to (i) the expiration of the period of twenty (20) days after the date of
the giving of written notice by the party asserting the existence of the dispute
together with a description thereof sufficient for an understanding thereof; and
(ii) where a Tenant payment is in issue, the amount billed by Landlord having
been paid by Tenant.

 


8.18         HOLDING OVER


 

Any holding over by Tenant after the expiration of the term of this Lease shall
be treated as a tenancy at sufferance and shall be on the terms and conditions
as set forth in this

 

70

--------------------------------------------------------------------------------


 

Lease, as far as applicable except that Tenant shall pay as a use and occupancy
charge an amount equal to the greater of (x) 200% of the Annual Fixed Rent and
Additional Rent calculated (on a daily basis) at the highest rate payable under
the terms of this Lease, or (y) the fair market rental value of the Premises, in
each case for the period measured from the day on which Tenant’s hold-over
commences and terminating on the day on which Tenant vacates the Premises. In
addition, if Tenant holds over in the Premises for a period exceeding thirty
(30) days after the expiration of the Term of the Lease, Tenant shall save
Landlord, its agents and employees harmless and will exonerate, defend and
indemnify Landlord, its agents and employees from and against any and all
damages which Landlord may suffer on account of Tenant’s hold-over in the
Premises after the expiration or prior termination of the term of this Lease.
Nothing in the foregoing nor any other term or provision of this Lease shall be
deemed to permit Tenant to retain possession of the Premises or hold over in the
Premises after the expiration or earlier termination of the Lease Term. All
property which remains in the Building or the Premises after the expiration or
termination of this Lease shall be conclusively deemed to be abandoned and may
either be retained by Landlord as its property or sold or otherwise disposed of
in such manner as Landlord may see fit. If any part thereof shall be sold, then
Landlord may receive the proceeds of such sale and apply the same, at its option
against the expenses of the sale, the cost of moving and storage, any arrears of
rent or other charges payable hereunder by Tenant to Landlord and any damages to
which Landlord may be entitled under this Lease and at law and in equity.

 


8.19         EXTENSION OPTIONS


 

(A)        On the conditions (which conditions Landlord may waive by written
notice to Tenant) that both at the time of exercise of the applicable option to
extend and as of the commencement of the applicable Extended Term in question
(i) there exists no Event of Default (defined in Section 7.1) and there have
been no more than two (2) default occurrences during the Term, (ii) this Lease
is still in full force and effect, and (iii) Tenant has neither assigned this
Lease nor sublet more than one (1) specific floor in the Building (except for an
assignment or any subletting permitted without Landlord’s consent under
Section 5.6.1 hereof and any subletting of a specific and complete floor for a
term that expires at least twelve (12) months before the expiration of the
Original Term), Tenant shall have the right to extend the Term hereof upon all
the same terms, conditions, covenants and agreements herein contained (except
for the Annual Fixed Rent which shall be adjusted during the option periods as
hereinbelow set forth) for two (2) successive period(s) of five (5) years as
hereinafter set forth. Each option period is sometimes herein referred to as an
“Extended Term.” Notwithstanding any implication to the contrary Landlord has no
obligation to make any additional payment to Tenant in respect of any
construction allowance or the like or to perform any work to the Premises as a
result of the exercise by Tenant of any such option.

 

(B)         If Tenant desires to exercise the then applicable option to extend
the Lease Term (if any shall remain), then Tenant shall give written notice (the
“Exercise Notice”) to Landlord, not later than nine (9) months prior to the
expiration of the Term of this Lease

 

71

--------------------------------------------------------------------------------


 

as it may have been previously extended exercising the then applicable and
available option to extend (the “Outside Exercise Date”), which election shall
be irrevocable (the “Exercise Notice”). Within ten (10) business days after
Landlord’s receipt of the Exercise Notice, or if Tenant delivers an Exercise
Notice earlier than the Outside Exercise Date, then, on or before the date that
is nine (9) months before the expiration of the Original Term, Landlord shall
provide Landlord’s quotation to Tenant of a proposed annual rent for the
Extended Term for the Premises (“Landlord’s Rent Quotation”). If at the
expiration of forty-five  (45) days after the date when Landlord provides such
quotation to Tenant (the “Negotiation Period”), Landlord and Tenant have not
reached agreement on a determination of an annual rental for the applicable
Extended Term and executed a written instrument confirming the Annual Fixed Rent
for the applicable Extended Term pursuant to such agreement, then Tenant shall
have the right, for thirty (30) days following the expiration of the Negotiation
Period, to make a request to Landlord for a broker determination (the “Broker
Determination”) of the Prevailing Market Rent (as defined in Exhibit H) for the
applicable Extended Term for the Premises, which Broker Determination shall be
made in the manner set forth in Exhibit H. If Tenant timely shall have requested
the Broker Determination, then the Annual Fixed Rent for the applicable Extended
Term shall be ninety five percent (95%) of the Prevailing Market Rent as
determined by the Broker Determination.  If Tenant does not timely request the
Broker Determination, then the Annual Fixed Rent during the applicable Extended
Term shall be equal to Landlord’s Rent Quotation.

 

(C)         Upon the giving of the Exercise Notice by Tenant to Landlord
exercising Tenant’s option to extend the Lease Term in accordance with the
provisions of subsection (B) above, then this Lease and the Lease Term hereof
shall automatically be deemed extended, for the applicable Extended Term,
without the necessity for the execution of any additional documents, except that
Landlord and Tenant agree to enter into an instrument in writing setting forth
the Annual Fixed Rent for the applicable Extended Term as determined in the
relevant manner set forth in this Section 8.20; and in such event all references
herein to the Lease Term or the Term of this Lease shall be construed as
referring to the Original Term, as so extended, unless the context clearly
otherwise requires, and except that there shall be no further option to extend
the Lease Term.

 

(D)        Notwithstanding anything herein contained to the contrary, in no
event shall Tenant have the right to exercise more than one extension option at
a time and, further, Tenant shall not have the right to exercise its second
extension option unless it has duly exercised its first extension option and in
no event shall the Lease Term hereof be extended for more than ten (10) years
after the expiration of the Original Term hereof.

 


8.20         SECURITY DEPOSIT


 

(A)        On or before the date that is seven (7) business days after the
execution and delivery of this Lease, Tenant shall pay to Landlord a security
deposit in the amount of Four Hundred Fifty Nine Thousand Nine Hundred Seventy
Five Dollars ($459,975.00) and Landlord shall hold the same, throughout the Term
of this Lease (including the

 

72

--------------------------------------------------------------------------------


 

Extended Terms, if exercised), unless reduced or sooner returned to Tenant as
provided in this Section, as security for the performance by Tenant of all
obligations on the part of Tenant to be performed under this Lease (the
“Security Deposit”).  Notwithstanding any other provision of this Lease to the
contrary, in no event shall Tenant or its contractors perform any work in the
Building until Tenant has delivered the Security Deposit to Landlord.

 

(B)         The Security Deposit shall be in the form of an irrevocable,
unconditional, negotiable letter of credit (herein called a “Letter of
Credit”).  The Letter of Credit shall (i) be issued by and drawn on Bank of
America, N.A. or another bank reasonably approved by Landlord and at a minimum
having a corporate credit rating from Standard and Poor’s Professional Rating
Service of BBB- or a comparable minimum rating from Moody’s Professional Rating
Service, (ii) be substantially in the form attached hereto as Exhibit E,
(iii) permit one or more draws thereunder to be made accompanied only by
certification by Landlord or Landlord’s managing agent that pursuant to the
terms of this Lease, Landlord is entitled to draw upon such Letter of Credit,
(iv) permit transfers at any time without charge to Landlord, (v) permit
presentment in the continental United States, and (vi) provide that any notice
to Landlord be sent to the notice address provided for Landlord in this Lease. 
Time is of the essence with respect to all time periods for Tenant’s action
under this Section 8.21. The failure of Tenant to provide any financial
statements, documentation or any Letter of Credit as and when required under
this Lease (time being of the essence) shall be a default of Tenant under this
Lease, subject, however, to the notice and cure provisions of Article VII
hereof.

 

If the credit rating for the issuer of any Letter of Credit falls below the
standard set forth in (i) above or if the financial condition of such issuer
changes in any other material adverse way, Landlord shall have the right to
require that Tenant provide a substitute letter of credit that complies in all
respects with the requirements of this Section, and Tenant’s failure to provide
the same within thirty (30) days following Landlord’s written demand therefor
shall entitle Landlord to immediately draw upon the Letter of Credit. The Letter
of Credit shall be for a term of two (2) years (or for one (1) year if the
issuer thereof regularly and customarily only issues letters of credit for a
maximum term of one (1) year) and shall in either case provide for automatic
renewals through the date which is ninety (90) days subsequent to the scheduled
expiration of this Lease (as the same may be extended) or if the issuer will not
grant automatic renewals, the applicable Letter of Credit shall be renewed by
Tenant each year and each such renewal shall be delivered to and received by
Landlord not later than thirty (30) days before the expiration of the then
current applicable Letter of Credit (herein called a “Renewal Presentation
Date”). In the event of a failure to so deliver any such renewal Letter of
Credit on or before the applicable Renewal Presentation Date, Landlord shall be
entitled to present the then existing applicable Letter of Credit for payment
and to receive the proceeds thereof, which proceeds shall be held as Tenant’s
security deposit, subject to the terms of this Section 8.21.

 

Any failure or refusal of the issuer to honor the Letter of Credit shall be at
Tenant’s sole

 

73

--------------------------------------------------------------------------------


 

risk and shall not relieve Tenant of its obligations hereunder with regard to
the security deposit. Upon the occurrence of any Event of Default, Landlord
shall have the right from time to time without prejudice to any other remedy
Landlord may have on account thereof, to draw on all or any portion of such
deposit held as a Letter of Credit and to apply the proceeds of such Letter of
Credit or any cash held as such deposit, or any part thereof, to Landlord’s
damages arising from such Event of Default on the part of Tenant under the terms
of this Lease. If Landlord so applies all or any portion of such deposit, Tenant
shall within seven (7) days after notice from Landlord deposit cash with
Landlord in an amount sufficient to restore such deposit to the full amount
stated in this Section 8.21. While Landlord holds any cash deposit Landlord
shall have no obligation to pay interest on the same and shall have the right to
commingle the same with Landlord’s other funds. Neither the holder of a mortgage
nor the landlord in a ground lease on property which includes the Premises shall
ever be responsible to Tenant for the return or application of any such deposit,
whether or not it succeeds to the position of Landlord hereunder, unless such
deposit shall have been received in hand by such holder or ground landlord.

 

(C)(i)       For purposes hereof, the “Applicable Financial Test” shall mean
Tenant shall have generated “Gross Revenues” (hereinafter defined) of not less
than One Hundred Fifty Million Dollars ($150,000,000.00).  “Gross Revenues”
shall mean and be as defined under GAAP.

 

Tenant shall have “Net Income” (hereinafter defined) of not less than Fifteen
Million Dollars ($15,000,000.00). “Net Income” shall mean and be as defined
under GAAP; and

 

(ii)   For purposes hereof, “Tenant’s Submitted Financial Documentation” shall
mean financial statements (including, but not limited to, income and expense
statements and a balance sheet) for Tenant’s most recently completed fiscal year
certified by the Chief Financial Officer of Tenant and such other financial
information and documentation as Landlord may reasonably request.

 

(iii)  Provided and on the condition that, for a consecutive twelve (12) month
period beginning not earlier than the first day of the 37th full calendar month
of the Lease Term, Tenant submits to Landlord Tenant’s Submitted Financial
Documentation for such consecutive 12 month period demonstrating, in Landlord’s
reasonable judgment, Tenant’s satisfaction of all of the “Applicable Financial
Tests” (defined above) during and for said consecutive 12 month period, then the
amount of the Letter of Credit shall be reduced on a one time only basis to
$306,650.00 effective on the sixtieth (60th) day following satisfaction of the
Applicable Financial.  If Tenant shall not satisfy the Applicable Financial for
the reduction, then there shall be no reduction in the Letter of Credit.

 

(iv)  There shall be no further reduction in the Letter of Credit other than the
one (1) time reduction set forth in item (iii) above.

 

74

--------------------------------------------------------------------------------


 

(D)          It shall be an express condition to the return of the Letter of
Credit and any reduction in the Letter of Credit that there has not been an
Event of Default under Lease as herein amended beyond applicable notice and cure
periods.

 

(E)           Unless an Event of Default then exists or Landlord has given
Tenant notice of default under Section 7.1 hereof and Tenant has yet to cure the
failure that is the subject of such notice, Landlord shall return the deposit,
or so much thereof as shall not have theretofore been applied (reduced, or
previously returned) in accordance with the terms of this Section 8.21 to Tenant
on the expiration or earlier termination of the term of the Lease (as the same
may have been extended) and surrender possession of the Premises by Tenant to
Landlord in the condition required in the Lease (as herein amended) at such
time.

 


8.21         LATE PAYMENT


 

If Landlord shall not have received any payment or installment of Annual Fixed
Rent or Additional Rent (the “Outstanding Amount”) on or before the date on
which the same first becomes payable under this Lease (the “Due Date”), the
amount of such payment or installment shall incur a late charge equal to the sum
of: (a) three percent (3%) of the Outstanding Amount for administration and
bookkeeping costs associated with the last payment and (b) interest on the
Outstanding Amount from the Due Date through and including the date such payment
or installment is received by Landlord, at a rate equal to the lesser of (i) the
rate announced by Bank of America, N.A., (or its successor) from time to time as
its prime or base rate (or if such rate is no longer available, a comparable
rate reasonably selected by Landlord), plus two percent (2%), or (ii) the
maximum applicable legal rate, if any. Such interest shall be deemed Additional
Rent and shall be paid by Tenant to Landlord upon demand.

 

Landlord agrees to waive the late charge due hereunder for the first late
payment by Tenant under this Lease, provided that Landlord receives such payment
from Tenant within five (5) business days after notice to Tenant of such
nonpayment.

 


8.22         TENANT’S PAYMENTS


 

Each and every payment and expenditure, other than Annual Fixed Rent, shall be
deemed to be Additional Rent or additional rent hereunder, whether or not the
provisions requiring payment of such amounts specifically so state, and shall be
payable, unless otherwise provided in this Lease, within thirty (30) days after
written demand by Landlord, and in the case of the non-payment of any such
amount, Landlord shall have, in addition to all of its other rights and
remedies, all the rights and remedies available to Landlord hereunder or by law
in the case of non-payment of Annual Fixed Rent. Unless expressly otherwise
provided in this Lease, the performance and observance by Tenant of all the
terms, covenants and conditions of this Lease to be performed and observed by
Tenant shall be at Tenant’s sole cost and expense. If Tenant has not objected to
any statement of Additional Rent which is rendered by Landlord to Tenant within
ninety (90) days after Landlord has rendered the same to Tenant, then the same
shall be deemed to be

 

75

--------------------------------------------------------------------------------


 

a final account between Landlord and Tenant not subject to any further dispute
by either party. In the event that Tenant shall seek Landlord’s consent or
approval under this Lease, then Tenant shall reimburse Landlord, upon demand, as
Additional Rent, for all reasonable costs and expenses, including legal and
architectural costs and expenses, incurred by Landlord in processing such
request, whether or not such consent or approval shall be given.

 


8.23         WAIVER OF TRIAL BY JURY


 

(A)        To induce Landlord to enter into this Lease, Tenant hereby waives any
right to trial by jury in any action, proceeding or counterclaim brought by
either Landlord or Tenant on any matters whatsoever arising out of or any way
connected with this Lease, the relationship of the Landlord and the Tenant, the
Tenant’s use or occupancy of the Premises and/or any claim of injury or damage,
including but not limited to, any summary process eviction action.

 

(B)         To induce Tenant to enter into this Lease, Landlord hereby waives
any right to trial by jury in any action, proceeding or counterclaim brought by
either Landlord or Tenant on any matters whatsoever arising out of or any way
connected with this Lease, the relationship of the Landlord and the Tenant, the
Tenant’s use or occupancy of the Premises and/or any claim of injury or damage,
including but not limited to, any summary process eviction action.

 


8.24         TENANT’S SIGNAGE


 

Tenant shall have the right to (i) install a sign in the landscaped area where
the road forks to the Building the exact location to be approved by Landlord,
which approval shall not be unreasonable withheld (the “Building Entrance Sign”)
which sign (inclusive of any monument or ballasts) shall not exceed fifteen (15)
square feet in size and (ii) erect an exterior sign on the Building (the
“Building Signage”) containing Tenant’s name in a location with visibility from
Route 2 as first approved by Landlord provided that (a) Tenant complies with all
applicable “Governmental Requirements” and obtains all permits, approvals,
consents and the like required by the Governmental Requirements, (b)  the size,
graphics, design, proportions, lighting component, color and all other
characteristics and operating criteria of such signage shall be subject to the
prior approval of Landlord, which approval shall not be unreasonably withheld,
and shall be further subject to the requirements of the Town of Lexington Zoning
By-Law and any other applicable laws, and (c) Tenant shall be solely responsible
for all costs and expenses regarding the Building Signage and the Building
Entrance Sign including, without limitation, fabrication costs, design costs,
installation costs and all application, permit and governmental approval costs. 
Landlord shall, at its expense, install the AMAG Pharmaceuticals name on the
existing free standing sign located at the Hayden Avenue entrance to the Site
(the “Hayden Avenue Entrance Sign”) in a design comparable to the existing
graphics on such sign.  Tenant acknowledges that rights to the Hayden Avenue
Entrance Sign are non-exclusive. Landlord agrees to cooperate with Tenant
regarding Tenant’s obtaining approvals of the Building Entrance Sign and the
Building Signage

 

76

--------------------------------------------------------------------------------


 

including without limitation, joining in any applications for any permits,
approvals or certificates from any governmental authorities required to be
obtained by Tenant, and shall sign such applications reasonably promptly after
request by Tenant provided that (i) the provisions of the Applicable Legal
Requirement shall require that Landlord join in such application, and
(ii) Landlord shall not be required to expend any monies, assume any costs or
expenses or undertake any liability.  Tenant shall, at its sole cost and
expense, be obligated to maintain, operate, repair and replace the Building
Signage and for any utilities’ costs to operate the Building Signage. In no
event shall any Building Signage identify more than one (1) occupant of the
Building and in no event shall any Building Entrance Sign or any Hayden Avenue
Entrance Sign identify more than two (2) occupants of the Building. Upon the
expiration or earlier termination of the Lease Term, Tenant, at its expense
shall remove the Building Signage and restore the affected area of the Building
to the condition immediately prior to such installation.

 


8.25         GOVERNING LAW


 

This Lease shall be governed exclusively by the provisions hereof and by the law
of the Commonwealth of Massachusetts, as the same may from time to time exist.

 


8.26         ROOFTOP RIGHTS


 

Tenant shall be permitted, at its sole cost and expense, to install
telecommunications equipment (the “Telecommunications Equipment”) on the roof of
the Building, in a location to be determined by Landlord in its reasonable
discretion.  Nothing contained herein shall limit Tenant’s right to install
other equipment (such as, but not limited to, rooftop HVAC units) on the roof of
the Building, and Landlord agrees that Tenant shall have such right subject to
the provisions of Section 5.14 hereof.  The exact specifications of the
Telecommunications Equipment (including, without limitation, the size, height,
weight operating criteria and visibility), and the method of installing the
Telecommunications Equipment on the roof, shall be subject to Landlord’s prior
written approval, which shall not be unreasonably withheld or delayed. Tenant
shall use Landlord’s roof contractor for the installation of the
Telecommunications Equipment.

 

Tenant’s use of the Telecommunications Equipment shall be upon all of the
conditions of the Lease, except as modified below:

 

(a)                                  It is understood and agreed that Tenant
shall be responsible, at its sole cost and expense, for installing all necessary
connections (the “Telecommunications Connections”) between the
Telecommunications Equipment and the Premises. In addition to complying with the
applicable construction and alterations provisions of this Lease, Tenant shall
not install or operate the Telecommunications Connections in any portion of the
Building until (x) Tenant shall have obtained Landlord’s prior written approval,
which approval will not be unreasonably withheld or delayed, of Tenant’s plans
and specifications for the placement and installation of the Telecommunications
Connections, and (y) Tenant shall have obtained and delivered to Landlord copies
of all required governmental and quasi-governmental

 

77

--------------------------------------------------------------------------------


 

permits, special permits, approvals, licenses and authorizations necessary for
the lawful installation, operation, use and maintenance of the
Telecommunications Connections and Telecommunications Equipment.

 

(b)                                 Tenant shall have no obligation to pay
Annual Fixed Rent in respect of the Telecommunications Equipment or the
Telecommunications Connections provided that the same are used solely to provide
service to Tenant’s business operations in the Premises (as opposed to being
utilized by the telecommunications carrier to provide service to other tenants
of the Building).

 

(c)                                  Landlord shall have no liability to Tenant
for the installation and subsequent operation of the Telecommunications
Equipment or the Telecommunications Connections.

 

(d)                                 Landlord shall have no obligation to provide
any services to the Telecommunications Equipment or to the Telecommunications
Connections. Tenant shall, at its sole cost and expense and otherwise in
accordance with the provisions of this Section 8.27, arrange for all utility
services required for the operation of the Telecommunications Equipment and the
Telecommunications Connections.

 

(e)                                  Tenant shall, at its sole cost and expense,
be solely responsible for all maintenance and repair to the Telecommunications
Equipment and the Telecommunications Connections.

 

(f)                                    Tenant shall have no right to make any
changes, alterations, signs, or other improvements to the Telecommunications
Equipment or the Telecommunications Connections without Landlord’s prior written
consent, which consent shall not be unreasonably withheld or delayed.

 

(g)                                 Tenant shall be responsible for the cost of
repairing any damage to the Building or the Property (including, but not limited
to, the roof) caused (a) by Tenant’s installation, use, operation, maintenance,
repair and/or replacement of the Telecommunications Equipment and the
Telecommunications Connections or (b) any entry in or onto the Building or Roof.

 

(h)                                 Except for assignees of this Lease or
subtenants of all or a portion of the Premises, no other person, firm or entity
(including, without limitation, other tenants, licensees or occupants of the
Building) shall have the right to connect to the Telecommunications Equipment
other than Tenant.

 

(i)                                     Tenant’s use of the Telecommunications
Equipment and the Telecommunications Connections shall be at the sole risk of
Tenant, and Landlord shall have no liability to Tenant in the event that the
Telecommunications Equipment and the Telecommunications Connections are damaged
for any reason, except to the

 

78

--------------------------------------------------------------------------------


 

extent arising from the gross negligence or willful misconduct of Landlord or
its agents, employees or contractors.

 

(j)                                   Tenant shall comply with all applicable
laws, ordinances and regulations in Tenant’s installation, maintenance, repair,
replacement, operation and use of the Telecommunications Equipment and the
Telecommunications Connections.

 

(k)                                Landlord shall have the right, upon no less
than ninety (90) days’ notice to Tenant and at Landlord’s sole cost and expense,
to relocate the Telecommunications Equipment and the Telecommunications
Connections to another location on the roof of the Building. Landlord and Tenant
shall cooperate with each other in good faith to schedule such relocation work
on nights and weekends so as to minimize interference with Tenant’s business
operations.

 

(l)                                   In addition to the indemnification
provisions set forth in this Lease which shall be applicable to the
Telecommunications Equipment and the Telecommunications Connections, Tenant
shall, to the maximum extent permitted by law, indemnify, defend, and hold
Landlord, its agents, contractors and employees harmless from any and all
claims, losses, demands, actions or causes of actions suffered by any person,
firm, corporation, or other entity arising from Tenant’s use of the
Telecommunications Equipment and the Telecommunications Connections.

 

(m)                             Landlord shall have the right to designate or
identify the Telecommunications Equipment with or by a lease or license number
(or other marking) and to place such number (or marking) on or near such
Telecommunications Equipment.

 

(n)                                 It is expressly understood and agreed that
the Telecommunications Equipment shall remain the property of Tenant upon the
expiration or earlier termination of this Lease and that Tenant shall have the
right to remove the same. Furthermore, Tenant shall be obligated to remove the
same and to repair any damage to the Site and Building (including, but not
limited to, the roof) caused by the installation or removal of the
Telecommunications Equipment or caused by any entry in or onto the Building or
Roof.

 

(o)                               Tenant’s rights to use the roof for its
Telecommunications Equipment and Telecommunications Connections are not
exclusive and Landlord shall have the right to or license others to install and
operate Telecommunications Equipment on areas of the roof not designated for
Tenant’s use, provided that any such other users shall agree not to interfere
with the operation of Tenant’s Telecommunications Equipment.

 

(p)                               Tenant shall provide reasonable advance notice
to Landlord of Tenant’s desire to access the roof and Landlord shall have the
right to have an employee or representative of Landlord or Landlord’s property
manager present.  Except in the event of emergency, all such access shall only
be from Monday through Friday

 

79

--------------------------------------------------------------------------------


 

(holidays excluded) during normal business hours.  Should Landlord, in its
discretion, grant a request by Tenant to access the roof at other than during
the aforesaid times, Landlord (or Landlord’s managing agent) shall have the
right to impose reasonable charges for the time of its personnel.

 

80

--------------------------------------------------------------------------------


 

EXECUTED as a sealed instrument in two or more counterparts each of which shall
be deemed to be an original.

 

  WITNESS:

 

  LANDLORD:

 

 

 

  /s/ Stacey Baker

 

  /s/ David C. Provost

 

 

  David C. Provost for the Trustees of 92

 

 

  Hayden Trust, pursuant to written

 

 

  delegation, but not individually

 

 

 

 

 

 

 

 

  TENANT:

 

 

 

  ATTEST:

 

  AMAG Pharmaceuticals, Inc.

 

 

 

  By:

  /s/ Joseph L. Farmer

 

  By:

  /s/ Brian J.G. Pereira

  Name:

  Joseph L. Farmer

 

  Name:

  Brian J. G. Pereira

  Title:

  Secretary

 

  Title:

  President

 

 

 

  Hereto duly authorized

 

 

 

 

 

  By:

  /s/ David Arkowitz

 

 

  Name:

  David Arkowitz

 

 

  Title:

  Treasurer

 

 

 

  Hereto duly authorized

 

 

 

 

 

CORPORATE SEAL

 

81

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DESCRIPTION OF SITE

 

Those certain parcels of land (together with the buildings and improvements
thereon) situated on the northeasterly side of Route 2 so-called, in Lexington,
Middlesex County, Massachusetts being shown as Parcel 1 and Parcel 2 on a plan
entitled “Plan of Land in Lexington, Mass.,” dated March 19, 1964, by Albert A.
Miller and Wilbur C. Nylander, Civil Engineers & Surveyors, recorded with
Middlesex South District Deeds, Book 10511, Page 298, bounded and described as
follows:

 

 

SOUTHWESTERLY

by Route 2 as shown on said plan by two lines measuring respectively 80.34 feet
and 970.47 feet;

 

 

 

 

NORTHWESTERLY

by the 1974 State Highway Layout being a relocation of Spring Street, by two
lines measuring respectively 159.76 feet and 54.99 feet;

 

 

 

 

NORTHERLY

on a curved line by the junction of said relocated Spring Street and an access
road also part of the 1964 State Highway Layout, all as shown on said plan,
57.08 feet;

 

 

 

 

NORTHEASTERLY

by said access road as shown on said plan by three lines measuring respectively
231.55 feet, 647.54 feet and 7.13 feet;

 

 

 

 

NORTHEASTERLY

by the same by several lines measuring respectively

 

and EASTERLY

101.06 feet, 33.98 feet, 19.62 feet, 57.07 feet and

 

17.46 feet.

 

Parcel 1 contains, according to said plan, 45/100 acres, Parcel 2 contains
5-89/100 acres, and both Parcels together contain according to said plan, 6.34
acres.

 

Said premises are subject to easements, agreements and restrictions of record,
if any, to the extent in force and applicable.

 

For title see Deed recorded with said registry of Deeds in Book 15217, page 429.

 

1

--------------------------------------------------------------------------------


 

THE FOLLOWING EXHIBITS TO THE LEASE HAVE BEEN OMITTED IN ACCORDANCE WITH ITEM
601(B)(2) OF REGULATION S-K:

 

Exhibit A-1

—

Parking Plan

 

 

 

Exhibit B

—

Tenant Plan and Working Drawing Requirements

 

 

 

Exhibit C

—

Landlord’s Services

 

 

 

Exhibit D

—

Floor Plans

 

 

 

Exhibit E

—

List of Remaining Cafeteria and Data Room Equipment

 

 

 

Exhibit F

—

Form of Lien Waivers

 

 

 

Exhibit G

—

Form of Letter of Credit

 

 

 

Exhibit H

—

Broker Determination

 

 

 

Exhibit I

—

Form of Tenant’s Insurance Certificate(s)

 

AMAG Pharmaceuticals, Inc. will furnish supplementally a copy of any omitted
schedule or exhibit to the Securities and Exchange Commission upon request,
provided however that AMAG Pharmaceuticals, Inc. may request confidential
treatment pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended for any schedule so furnished.

 

1

--------------------------------------------------------------------------------